 
LOAN AND SECURITY AGREEMENT


By and Between


WESTERNBANK PUERTO RICO
(BUSINESS CREDIT DIVISION)
as Lender
 
And


INYX, INC.


And


INYX USA, LTD. 
as Borrowers



Dated: MARCH 31, 2005



--------------------------------------------------------------------------------


 
LOAN AND SECURITY AGREEMENT


This Loan and Security Agreement, dated as of March 31, 2005, is entered into by
and between Westernbank Puerto Rico, a Puerto Rico Banking corporation
(“Lender”) and Inyx, Inc.(“Inyx”), a Nevada corporation and Inyx USA, Ltd.(“Inyx
USA”), an Isle Of Man corporation(hereinafter referred to as “Borrower”).



WITNESSETH



WHEREAS, the Borrower wishes to purchase the assets and business of the Seller;
 
WHEREAS, Borrower and certain of its Affiliates have requested that Lender
provide Borrower with a credit facility to be used in part to help pay the
purchase price of such business and assets; and
 
WHEREAS, Lender is willing to provide such credit facility and to make loans and
provide such financial accommodations on the terms and conditions set forth
herein;


NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


Section 1.  DEFINITIONS


All terms used herein which are defined in Article 1 or Article 9 of the Uniform
Commercial Code shall have the meanings given therein unless otherwise defined
in this Agreement. All references to the plural herein shall also mean the
singular and to the singular shall also mean the plural unless the context
otherwise requires. All references to Borrower and Lender or pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns. The words "hereof",
"herein", "hereunder", "this Agreement" and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not any particular
provision of this Agreement and as this Agreement now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced. The
word "including" when used in this Agreement shall mean "including, without
limitation". An Event of Default shall exist or continue or be continuing until
such Event of Default is waived in accordance with Section 11.3 or is cured in a
manner satisfactory to Lender, if such Event of Default is capable of being
cured as determined by Lender. Any accounting term used herein unless otherwise
defined in this Agreement shall have the meanings customarily given to such term
in accordance with GAAP. For purposes of this Agreement, the following terms
shall have the respective meanings given to them below:


2

--------------------------------------------------------------------------------






1.1  "Accounts" shall mean all present and future rights of Borrower to payment
for goods sold or leased or for services rendered, which are not evidenced by
instruments or chattel paper, and whether or not earned by performance.


1.2  “Adjusted Net Worth" shall mean as to any Person, at any time, in
accordance with GAAP (except as otherwise specifically set forth below), on a
consolidated basis for such Person and its subsidiaries (if any), the amount
equal to the sum of: (a) the difference between: (i) the aggregate net book
value of all assets of such Person and its subsidiaries, calculating the book
value of inventory for this purpose on a first-in-first-out basis, after
deducting from such book values all appropriate reserves in accordance with GAAP
(including all reserves for doubtful receivables, obsolescence, depreciation and
amortization) and (ii) the aggregate amount of the indebtedness and other
liabilities of such Person and its subsidiaries (including tax and other proper
accruals) plus (b) indebtedness of such Person and its subsidiaries which is
subordinated in right of payment to the full and final payment of all of the
Obligations on terms and conditions acceptable to Lender plus (c) the aggregate
excess of the appraised value of all assets of such Person and its subsidiaries
over the net book value of all assets of such Person and its subsidiaries (after
deducting from such book values all appropriate reserves in accordance with
GAAP, including all reserves for doubtful receivables, obsolescence,
depreciation and amortization), based on appraisals acceptable to Lender.


1.3  “Affiliate” shall mean, with respect to a specified Person, any other
Person which directly or indirectly, through one or more intermediaries,
controls or is controlled by or is under common control with such Person, and
without limiting the generality of the foregoing, includes (a) any Person which
beneficially owns or holds ten percent (10%) or more of any class of voting
stock of such Person or other equity interests in such Person, (b) any Person of
which such Person or a Subsidiary of such Person beneficially owns or holds ten
percent (10%) or more of any class of voting stock or in which such Person
beneficially owns or holds ten percent (10%) or more of the equity interests and
(c) any director or executive officer of such Person. For the purposes of this
definition, the term “control” (including with correlative meanings, the terms
(“controlled by and under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting stock, by agreement or otherwise.


1.4  "Availability Reserves" shall mean, as of any date of determination, such
amounts as Lender may from time to time establish and revise in good faith
reducing the amount of Revolving Loans and Letter of Credit Accommodations which
would otherwise be available to Borrower under the lending formula(s) provided
for herein: (a) to reflect events, conditions, contingencies or risks which, as
determined by Lender in good faith, do or may affect either (i) the Collateral
or any other property which is security for the Obligations or its value, (ii)
the assets, business or prospects of any Borrower or any Obligor or (iii) the
security interests and other rights of Lender in the Collateral (including the
enforceability, perfection and priority thereof) or (b) to reflect Lender's good
faith belief that any collateral report or financial information furnished by or
on behalf of Borrower, or any Obligor to Lender is or may have been incomplete,
inaccurate or misleading in any material respect or (c) to reflect outstanding
Letter of Credit Accommodations as provided in Section 2.2 hereof or (d) in
respect of any state of facts which Lender determines in good faith constitutes
an Event of Default or may, with notice or passage of time or both, constitute
an Event of Default.


3

--------------------------------------------------------------------------------


1.5  “Blocked Accounts” shall have the meaning set forth in section 6.3 hereof.


1.6  “Business Day” shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the Commonwealth of Puerto Rico and a day on which Lender is open for the
transaction of business.


1.7  “Capital Lease” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as a liability on the balance sheet of such Person.


1.8  “Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock, partnership interests or limited liability company
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).


1.9  “Cash Equivalents” shall mean, at any time, (a) any evidence of
indebtedness with a maturity date of one hundred eighty (180) days or less
issued or directly and fully guaranteed or insured by the United States of
America of any agency or instrumentality thereof; provided that, the full faith
and credit of the United States of America is pledged in support thereof; (b)
certificates of deposit or bankers’ acceptances with a maturity of one hundred
eighty (180) days or less of any financial institution that is a member of the
Federal Reserve System having combined capital and surplus and undivided profits
of not less than $250,000,000; (c) commercial paper (including variable rate
demand notes) with a maturity of one hundred eighty (180) days or less issued by
a corporation (except an Affiliate of a Borrower) organized under the laws of
any State of the United States of America or the District of Columbia and rated
at least A-1 by Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc. or at least P-1 by Moody’s Investors Service, Inc.; (d)
repurchase obligations with a term of not more than thirty (30) days for
underlying security of the types described in clause (a) above entered into with
any financial institution having combined capital and surplus and undivided
profits of not less than $250,000,000; (e) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
governmental agency thereof and backed by the full faith and credit of the
United States of America, in each case maturing within one hundred eighty (180)
days or less from the date of acquisition; provided, that, the terms of such
agreements comply with the guidelines set forth in the Federal Financial
Agreements of Depository Institutions with Securities Dealers and Others, as
adopted by the Comptroller of the Currency on October 31, 1985; and (f)
investments in money market funds and mutual funds which invest substantially
all of their assets in securities of the types described in clauses (a) through
(e) above.


4

--------------------------------------------------------------------------------


1.10  “Change of Control” shall mean (a) the transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of a Borrower
to any Person or group (as such term is used in Section 13(d)(3) of the
Securities And Exchange Act of 1934[the Exchange Act]); (b) the liquidation or
dissolution of a Borrower or the adoption of a plan by the stockholders of a
Borrower relating to the dissolution or liquidation of any Borrower; (c) the
acquisition by any Person or group (as such term is used in Section 13(d)(3) of
the Exchange Act), of beneficial ownership directly or indirectly, of a majority
of the voting power of the total outstanding voting stock of any Borrower or (d)
during any period of one (1) year, individuals who at the beginning of such
period constituted the Board of Directors of any Borrower cease for any reason
to constitute a majority of the Board of Directors of such Borrower, then still
in office; or (e) the failure of (i) the present beneficial holders of voting
stock of Inyx to own and control, directly or indirectly fifty percent(50%)of
the voting power of the total outstanding voting stock of Inyx, and (ii) Inyx to
own and control, directly or indirectly, one hundred (100%) percent of the
voting power of the total outstanding voting stock of Inyx USA.


1.11  “Closing Date” shall mean the date of making of the initial Loans
hereunder by Lender for the closing of the transactions contemplated by the
Purchase Agreements.


1.12  “Code” shall mean the Internal Revenue Code of 1986, as amended.


1.13  "Collateral" shall have the meaning set forth in Section 5 hereof.


1.14  “Collateral Access Agreement” shall mean an agreement in writing, in form
and substance satisfactory to Lender, from any lessor of premises to any
Borrower or any other Person to whom any Collateral(including Inventory,
Equipment, bills of lading or other documents of title)is consigned or who has
custody, control or possession of any such Collateral or is otherwise the owner
or operator of any premises on which any of such Collateral is located, pursuant
to which such lessor, consignee or other Person, inter alia, acknowledges, in
form and substance satisfactory to Lender, Lender’s first priority lien and
security interest in such Collateral, and agrees to waive any and all claims
such lessor, consignee or other Person may at any time have against such
Collateral and agrees to permit Lender access to, and the right to remain on the
premises of such lessor, consignee or other Person, so as to exercise Lenders
rights and remedies and otherwise deal with such Collateral and in the case of
any Person who at any time has custody, control or possession of any bills of
lading or other documents of title, agrees to hold such bills of lading or other
documents as bailee for Lender and to follow all instructions of Lender with
respect thereto.
 
5

--------------------------------------------------------------------------------



1.15  “Contract Manufacturing Customer” shall mean any Person for whom Borrower
manufactures, processes, provides services, conducts operations or performs
work, on or with respect to Inventory owned by such Person, or sold by such
Person to Borrower with the understanding that such Person will repurchase such
Inventory from Borrower.


1.16  “Debt” shall include, as to any Person, at any time (without duplication)
(a) any liability, whether or not contingent, of such Person in respect of
borrowed money, (b) all obligations of such Person evidenced by bonds, notes,
debentures, or other similar instruments, (c) all obligations of such Person to
pay the deferred purchase price of property or services, except (i) trade
accounts payable not unpaid more than one hundred twenty (120)days past the
invoice date (ii) other accounts payable and current accrued expenses payable of
such Person arising in the ordinary course of business which are not past due by
more than ninety (90) days, (d) all obligations of such Person under a Capital
Lease, (e) all indebtedness or other obligations of others guaranteed by such
Person, (f) all obligations secured by a lien or security interest existing on
property owned by such Person, whether or not the obligations secured thereby
have been assumed by such Person or are non recourse to the credit of such
Person, (g) all reimbursement obligations of such Person (whether contingent or
otherwise) in respect of letters of credit, bankers acceptances, surety or other
bonds or similar instruments and (h) all obligations of such Person with respect
to redeemable stock or repurchase or redemption obligations with respect to any
Capital Stock or other equity securities issued by such Person.


1.17  “Dilution” shall mean, for any period, the ratio of (a) the aggregate
amount of reductions in Accounts other than as a result of payments in cash, for
such period to (b) the aggregate amount of total sales, for such period.


1.18  “Due Date” shall mean March 31, 2008.


1.19  “EBITDA” shall mean, with respect to any Person, for the period in
question,
the sum of (a) Net Income After Tax of such Person during such period plus (b)
to the extent deducted in determining Net Income After Tax, the sum of (i)
interest expense during such period, plus (ii) all provisions for any Federal,
Commonwealth, state, local and/or foreign income taxes made by such Person
during such period plus (iii) all depreciation and amortization expenses of
Person during such period all determined on a consolidated basis for such Person
and its Subsidiaries, if any.


6

--------------------------------------------------------------------------------


1.20  "Eligible Accounts" shall mean Accounts created by a Borrower which are
and continue to be acceptable to Lender based on the criteria set forth below.
In general, Accounts shall be Eligible Accounts if:


(a) such Accounts arise from the actual and bona fide sale and delivery by a
Borrower or rendition of services by a Borrower in the ordinary course of its
business which transactions are completed in accordance with the terms and
provisions contained in any documents related thereto;
 
(b) such Accounts are not unpaid (i) more than one hundred twenty (120) days
after the date of the original invoice for them and (ii) more than sixty (60)
days past the due date thereof(but never more than one hundred twenty (120) days
past the original invoice date);
 
(c) such Accounts comply with the terms and conditions contained in Section
7.2(c) of this Agreement;
 
(d) such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent;
 
(e) the chief executive office of the account debtor with respect to such
Accounts is located in the United States of America or the Commonwealth of
Puerto Rico or at Lender’s option: if either (i) the account debtor has
delivered to Borrower an irrevocable letter of credit issued or confirmed by a
bank satisfactory to Lender and payable only in the United States of America and
in U.S. dollars sufficient to cover such Account in form and substance
satisfactory to Lender and if required by Lender the original of such letter of
credit has been delivered to Lender or Lender’s agent and the issuer thereof
notified of the assignment of the proceeds of such letter of credit to Lender,
or (ii) such account is subject to credit insurance payable to Lender issued by
an insurer and on terms and in an amount acceptable to Lender or (iii) such
Account is otherwise acceptable in all respects to Lender (subject to such
lending formula with respect thereto as Lender may determined);
 
(f) such Accounts do not consist of progress billings, bill and hold invoices or
retainage invoices, except as to progress billings and bill and hold invoices,
if Lender shall have received an agreement in writing from the account debtor in
form and substance satisfactory to Lender confirming the unconditional
obligation of the account debtor, with respect to progress billings, to pay such
progress billings and, with respect to bill and hold invoices, to take the goods
related thereto and pay such invoice;
 
(g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to, any right of setoff against such Accounts
(but the portion of the Accounts of such account debtor in excess of the amount
at any time and from time to time owed by Borrower to such account debtor or
claimed owed by such account debtor may be deemed Eligible Accounts);
 
(h) there are no facts, events or occurrences which would impair the validity,
enforceability or collect ability of such Accounts or reduce the amount payable
or delay payment thereunder;
 
7

--------------------------------------------------------------------------------


(i) such Accounts are subject to the first priority, valid and perfected
security interest of Lender and any goods giving rise thereto are not, and were
not at the time of the sale thereof, subject to any liens except those permitted
in this Agreement;
 
(j) neither the account debtor nor any officer or employee of the account debtor
with respect to such Accounts is an officer, employee or agent of or Affiliated
with any Borrower directly or indirectly by virtue of family membership,
ownership, control, management or otherwise;
 
(k) the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, unless, if the account debtor is
the United States of America, any State, political subdivision, department,
agency or instrumentality thereof, upon Lender's request, the Federal Assignment
of Claims Act of 1940, as amended or any similar State or local law, if
applicable, has been complied with in a manner satisfactory to Lender;
 
(l) there are no proceedings or actions which are threatened or pending against
the account debtors with respect to such Accounts which might result in any
material adverse change in any such account debtor's financial condition;
 
(m) such Accounts of a single account debtor or its affiliates do not constitute
more than fifty percent (50%) of all otherwise Eligible Accounts (but the
portion of the Accounts not in excess of such percentage may be deemed Eligible
Accounts);
 
(n) such Accounts are not owed by an account debtor who has Accounts unpaid more
than one hundred twenty (120) days after the date of the original invoice for
them which constitute more than fifty percent (50%) percent of the total
Accounts of such account debtor;
 
(o) such Accounts are owed by account debtors whose total indebtedness to
Borrower does not exceed the credit limit with respect to such account debtors
as determined by Lender from time to time (but the portion of the Accounts not
in excess of such credit limit may be deemed Eligible Accounts); and
 
(p) such Accounts are owed by account debtors deemed creditworthy at all times
by Lender, as determined by Lender. General criteria for Eligible Accounts may
be established and revised from time to time by Lender in good faith. Any
Accounts which are not Eligible Accounts shall nevertheless be part of the
Collateral.


1.21  "Eligible Inventory" shall mean Inventory consisting of finished goods
held for resale in the ordinary course of the business of Borrower and raw
materials for such finished goods which are acceptable to Lender based on the
criteria set forth below. In general, Eligible Inventory shall not include (a)
work-in-process, except, in Lender’s discretion bulk finished solid drugs,
listed by Borrower as work in process, immediately prior to bottling; (b)
components which are not part of finished goods; (c) spare parts for equipment;
(d) packaging and shipping materials; (e) supplies used or consumed in
Borrower's business; (f) Inventory at premises other than those owned and
controlled by Borrower, except if Lender shall have received an agreement in
writing from the person in possession of such Inventory and/or the owner or
operator of such premises in form and substance satisfactory to Lender
acknowledging Lender's first priority security interest in the Inventory,
waiving security interests and claims by such person against the Inventory and
permitting Lender access to, and the right to remain on, the premises so as to
exercise Lender's rights and remedies and otherwise deal with the Collateral;
(g) Inventory subject to a security interest or lien in favor of any person
other than Lender except those permitted in this Agreement; (h) bill and hold
goods; (i) unserviceable, obsolete or slow moving Inventory; (j) Inventory which
is not subject to the first priority, valid and perfected security interest of
Lender; (k) returned, damaged and/or defective Inventory; and (l) Inventory
purchased or sold on consignment. General criteria for Eligible Inventory may be
established and revised from time to time by Lender in good faith. Any Inventory
which is not Eligible Inventory shall nevertheless be part of the Collateral.


8

--------------------------------------------------------------------------------


1.22  "Environmental Laws" shall mean all foreign, Federal, State and local laws
(including common law), legislation, rules, codes, licenses, permits (including
any conditions imposed therein), authorizations, judicial or administrative
decisions, injunctions or agreements between any Borrower and any governmental
authority, (a) relating to pollution and the protection, preservation or
restoration of the environment (including air, water vapor, surface water,
ground water, drinking water, drinking water supply, surface land, subsurface
land, plant and animal life or any other natural resource), or to human health
or safety, (b) relating to the exposure to, or the use, storage, recycling,
treatment, generation, manufacture, processing, distribution, transportation,
handling, labeling, production, release or disposal, or threatened release, of
Hazardous Materials, or (c) relating to all laws with regard to record keeping,
notification, disclosure and reporting requirements respecting Hazardous
Materials. The term "Environmental Laws" includes (i) the Federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Federal
Superfund Amendments and Reauthorization Act, the Federal Water Pollution
Control Act of 1972, the Federal Clean Water Act, the Federal Clean Air Act, the
Federal Resource Conservation and Recovery Act of 1976 (including the Hazardous
and Solid Waste Amendments thereto), the Federal Solid Waste Disposal and the
Federal Toxic Substances Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, and the Federal Safe Drinking Water Act of 1974, (ii)
applicable state counterparts to such laws, and (iii) any common law or
equitable doctrine that may impose liability or obligations for injuries or
damages due to, or threatened as a result of, the presence of or exposure to any
Hazardous Materials.


1.23  "Equipment" shall mean all of Borrower’s now owned and hereafter acquired
equipment, wherever located, including machinery, data processing and computer
equipment, computers and computer hardware and software (whether owned or
licensed and including embedded software), vehicles, tools, furniture, fixtures,
racks, shelves, material handling equipment, all attachments, accessions and
property now or hereafter affixed thereto or used in connection therewith, and
substitutions and replacements thereof, wherever located.


1.24  "Event of Default" shall mean the occurrence or existence of any event or
condition described in Section 10.1 hereof.


9

--------------------------------------------------------------------------------


1.25  “Excess Availability” shall mean the amount, as determined by Lender,
calculated at any time, equal to: (a) the lesser of: (i) the amount of the Loans
available to Borrower as of such time based on the applicable lending formulas
and subject to the sublimits and Availability Reserves from time to time
established by Lender hereunder, and (ii) the Maximum Credit minus (b) the sum
of: (i) the amount of all then outstanding and unpaid Obligations plus (ii) the
aggregate amount of all then outstanding and unpaid trade payables and accrued
expenses of Borrower which are more than sixty (60) days past due as of such
time, plus (iii) the amount of checks issued by Borrower to pay trade payables,
but not yet sent and the book overdraft of Borrower.



1.26  “Excess Cash Flow” shall mean with respect to any Person for any period
the difference between (a) the sum of (i) the Net Income After Tax , plus (ii)
depreciation, plus (iii) amortization, for such Person for such period, plus
(iv) any non cash charges included in the calculation of Net Income After Tax,
of such Person for such period minus (b) the sum of (i) regularly scheduled
principal payments on Debt(including without limitation, the principal portion
of payments in respect of capitalized lease obligations), plus (ii) other
capital expenditures in excess of the amount of financing therefore which
financing is permitted under this Agreement, plus (iii) any non cash gains
included in the calculation of Net Income After Tax, of such Person for such
period, all determined on a consolidated basis for such Person and its
Subsidiaries, if any .


1.27  "Financing Agreements" shall mean, collectively, this Agreement and all
notes, guarantees, security agreement documents and instruments now or at any
time hereafter executed and/or delivered by Borrower or any Obligor in
connection with this Agreement, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.


1.28  “Foreign Accounts” shall mean Accounts, the chief executive office of the
account debtor with respect to such Accounts is not located in the United States
of America or the Commonwealth of Puerto Rico.


1.29  "Hazardous Materials" shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include
hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).


10

--------------------------------------------------------------------------------


1.30  “Income Before Taxes” with respect to any period of Borrower shall mean
the amount shown on the line item denominated “Income before provision (benefit)
for income taxes”, shown on Borrower’s financial statements for such period,
prepared in accordance with GAAP, i.e., the consolidated pre tax net income of
Borrower for such period.


1.31  "Information Certificate" shall mean the Information Certificate of
Borrower, Exhibit A to this Agreement, containing material information with
respect to Borrower and their respective business and assets, provided by or on
behalf of Borrower to Lender in connection with the preparation of this
Agreement and the other Financing Agreements and the financing arrangements
provided for therein.


1.32  “Intellectual Property” shall mean as to Borrower such now owned and
hereafter arising or acquired patents, patent rights, patent applications,
copyrights, works which are the subject matter of copyrights, copyright
registrations, trademarks, trade names, trade styles, trademark and service mark
applications, and licenses and rights to use any of the foregoing; all
extensions, renewals, reissues, divisions, continuations, and continuations in
part of any of the foregoing; all rights to sue for past, present and future
infringement of any of the foregoing; inventions, trade secrets, formulae,
processes, compounds, drawings, designs, blueprints, surveys, reports, manuals,
and operating standards; goodwill (including any goodwill associated with any
trademark or the license of any trademark); customer and other lists in whatever
form maintained; trade secret rights, copyright rights, rights in works of
authorship, domain names and domain name registration; software and contract
rights relating to computer software programs, in whatever form created or
maintained.


1.33  "Inventory" shall mean all of Borrowers now owned and hereafter existing
or acquired raw materials, work in process, finished goods and all other
inventory of whatsoever kind or nature, wherever located.

1.34  "Letter of Credit Accommodations" shall mean the letters of credit,
merchandise purchase or other guaranties which are from time to time either (a)
issued or opened by Lender for the account of Borrower or any Obligor or (b)
with respect to which Lender has agreed to indemnify the issuer or guaranteed to
the issuer the performance by Borrower of its obligations to such issuer.


1.35  "Loans" shall mean the Revolving Loans and the Term Loans.


1.36  “Manati Real Property” shall mean the real property, together will all
buildings, structures and other improvements located thereon, of Borrower
located in Manati, Puerto Rico forming part of the Purchased Assets and all
licenses, easements and appurtenances thereto.


 1.37  “Manufacturing Contracts” shall mean the contracts to manufacture
products or Inventory by Inyx USA, pursuant to or forming part of the Purchase
Agreements, including the the agreement, dated March 5, 2004 between Aventis
Pharmaceuticals, Inc. and Aeropharm Technology, Inc. and agreement by Inyx USA
and Seller for the manufacture of Klaron by Inyx USA for Seller, as the same may
be amended, supplemented or modified, and all present and future contracts
between Borrower or Inyx USA and third parties for the manufacture of products
or Inventory.  


11

--------------------------------------------------------------------------------


1.38  “Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, business, performance or operation of Borrower, or (b) the
legality, validity or enforceability of this Agreement or any of the other
Financing Agreements; (c) the legality, validity, enforceability, perfection or
priority of the security interests and liens of Lender upon the Collateral or
any other property which is security for the Obligations; (d) the Collateral of
Borrower or the value of the Collateral; (e) the ability of Borrower to repay
the Obligations or of Borrower to perform its obligations under this Agreement
or any of the other Financing Agreements; or (f) the ability of Lender to
enforce the Obligations or realize upon the Collateral or otherwise with respect
to the rights and remedies of Lender under this Agreement or any of the other
Financing Agreements.


1.39  “Material Contract” shall mean (a) any contract or other agreement (other
than the Financing Agreements), written or oral, of Borrower involving monetary
liability of or to any Person in an amount in excess of $1,000,000 in any fiscal
year and (b) any other contract or other agreement (other than the Financing
Agreements), whether written or oral, to which Borrower is a party as to which
the breach, nonperformance, cancellation or failure to renew by any party
thereto would have a material adverse effect on the business, assets, condition
(financial or otherwise) or results of operations or prospects of Borrower or
the validity or enforceability of this Agreement, any of the other Financing
Agreements, or any of the rights and remedies of Lender hereunder or thereunder.


1.40  “Maximum Credit” shall mean the amount of $46,000,000.
 
1.41  "Net Amount of Eligible Accounts" shall mean the gross amount of Eligible
Accounts less (a) sales, excise or similar taxes included in the amount thereof
and (b) returns, discounts, claims, credits and allowances of any nature at any
time issued, owing, granted, outstanding, available or claimed with respect
thereto.
 
1.42  “Net Income After Tax” shall mean, with respect to any Person for any
period, the aggregate of the net income (loss) of such Person and its
Subsidiaries, if any on a consolidated basis, for such period (excluding to the
extent included therein any extraordinary or non-recurring gains and
extraordinary non-cash charges to property, plant and equipment or goodwill)
after deducting all charges (including income taxes) which should be deducted
before arriving at the net income (loss) for such period, all as determined in
accordance with GAAP; provided that, (a) the net income of any Person that is
not a wholly-owned Subsidiary or that is accounted for by the equity method of
accounting shall be included only to the extent of the amount of dividends or
distributions paid or payable to such Person or a wholly-owned Subsidiary of
such Person; and (b) the effect of any change in accounting principles adopted
by such Person or its Subsidiaries after the date hereof shall be excluded. For
the purposes of this definition, net income excludes any gain and non-cash loss
(but not any cash loss) realized upon the sale or other disposition of any
assets that are not sold in the ordinary course of business (including, without
limitation, dispositions pursuant to sale and leaseback transactions) or of any
capital stock of such Person or a Subsidiary of such Person and any net income
realized as a result of changes in accounting principles or the application
thereof to such Person.
 
12

--------------------------------------------------------------------------------


1.43  "Obligations" shall mean any and all Revolving Loans, Term Loans, Letter
of Credit Accommodations, and all other obligations, liabilities and
indebtedness of every kind, nature and description owing by Borrower to Lender
and/or its affiliates, including principal, interest, charges, fees, costs and
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, whether arising under this Agreement or otherwise, whether now
existing or hereafter arising, whether arising before, during or after the
initial or any renewal term of this Agreement or after the commencement of any
case with respect to Borrower under the Bankruptcy Code or any similar statute
(including the payment of interest and other amounts which would accrue and
become due but for the commencement of such case, whether or not such amounts
are allowed or allowable in whole or in part in such case), whether direct or
indirect, absolute or contingent, joint or several, due or not due, primary or
secondary, liquidated or unliquidated, secured or unsecured, and however
acquired by Lender.
 
1.44  "Obligor" shall mean any guarantor, endorser, acceptor, surety or other
person liable on or with respect to the Obligations or who is the owner of any
property which is security for the Obligations, other than Borrower.


1.45  "Payment Account" shall have the meaning set forth in Section 6.3 hereof.


1.46  “Permitted Liens” shall mean those liens, encumbrances and security
interests (i) allowed by Section 9.8(b) through (f) hereof or (ii) as may
otherwise be consented to by Lender, in writing.


1.47  “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects Subchapter S
status under the Internal Revenue Code of 1986, as amended or N corporation
status under the Puerto Rico Internal Revenue Code of 1994, as amended), limited
liability company, limited liability partnership, business trust, unincorporated
association, joint stock corporation, trust, joint venture or other entity or
any government or any agency or instrumentality or political subdivision
thereof.

1.48  “Prime Rate” shall mean the rate from time to time advised by Westernbank
Puerto Rico, or its successors, to its clients as its prime rate, whether or not
such advised rate is the best rate available at such bank.


13

--------------------------------------------------------------------------------


1.49  “Purchase Agreements” shall mean, individually and collectively, the Asset
Purchase Agreement, dated December 15, 2004 between Inyx USA and Seller,
together with bills of sale, deeds, assignment and assumption agreements and
such other instruments of transfer as are referred to therein and all side
letters with respect thereto, and all agreements, documents and instruments
executed and/or delivered in connection therewith, as all of the foregoing now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, with the consent or approval of Lender; provided, that,
the term "Purchase Agreements" as used herein shall not include any of the
"Financing Agreements" as such term is defined herein.


1.50  “PUT Agreement” shall mean an agreement entered into between Lender and a
Contract Manufacturing Customer, in form and substance satisfactory to Lender,
pursuant to which the Contract Manufacturing Customer, among other things,
agrees with Lender to:
 
(a) Purchase, repurchase, take delivery of, and make payment for, at a price
acceptable to Lender, Inventory purchased by Borrower from the Contract
Manufacturing Customer;
 
(b) Purchase, at a price acceptable to Lender, services provided or work
performed by Borrower for such Contract Manufacturing Customer;
 
(c) Purchase, repurchase, take delivery of, and make payment for, at a price
acceptable to Lender, the outstanding amount of Borrower’s purchase orders for
inventory or products for such Contract Manufacturing Customer and all work in
process and finished goods manufactured or processed or worked on by Borrower
for such Contract Manufacturing Customer; and
 
(d) Pay to Lender all invoices rendered by Borrower for goods and services, in
accordance with the invoice term, without any offset, set-off, defense or
counterclaim whatsoever, for any reason.


1.51  "Purchased Assets" shall mean all of the assets and properties acquired by
Borrower from Seller pursuant to the Purchase Agreements.
 
1.52  “Real Estate Security” shall include the mortgage liens on the Real
Property and interests of Borrower described in Schedule 5.1(e) hereto (the
Mortgages), (b) the mortgage notes described on Schedule 5.1(e) hereto pledged
or to be pledged to Lender and (c) liens and security interests in favor of
Lender on all other Real Property of Borrower, all on the terms and subject to
the provisions contained herein and in the other applicable Financing
Agreements.


1.53  “Real Property” shall mean all now owned and hereafter acquired real
property of any Borrower, including (a) those real properties described on
5.1(e) hereto (including the Manati Real Property), together with all buildings,
structures and other improvements located thereon and all licenses, easements
and appurtenances relating thereto, whenever located.


14

--------------------------------------------------------------------------------


1.54  “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of Borrower: (a) all Accounts; (b) all interest,
fees, late charges, penalties, collection fees and other amounts due or to
become due or otherwise payable in connection with any Account; (c) all payment
intangibles of Borrower; (d) all letters of credit, indemnities, guarantees,
security or other deposits and proceeds thereof issued payable to Borrower or
otherwise in favor of or delivered to Borrower in connection with any Account;
or (e) all other accounts, contract rights, chattel paper, instruments, notes,
general intangibles and other forms of obligations owing to Borrower, whether
from the sale and lease of goods or other property, licensing of any property
(including Intellectual Property or other general intangibles), rendition of
services or from loans or advances by Borrower or to or for the benefit of any
third person, including loans or advances to any Affiliates or Subsidiaries of
Borrower or otherwise associated with any Accounts, Inventory or general
intangibles of Borrower (including without limitation, chooses in action, causes
of action, tax refunds, tax refund claims, any funds which may become payable to
Borrower in connection with the termination of any employee benefit plan and any
other amounts payable to Borrower from any employee benefit plan) and claims
against carriers and shippers, rights to indemnification, business interruption
insurance and proceeds thereof, casualty or any similar types of insurance and
any process thereof and proceeds of insurance covering the lives of employees on
which Borrower is a beneficiary.


1.55  "Records" shall mean all of Borrower’s present and future books of account
of every kind or nature, purchase and sale agreements, invoices, ledger cards,
bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes, electronic or virtual files
and other data and software storage media and devices, file cabinets or
containers in or on which the foregoing are stored (including any rights of a
Borrower with respect to the foregoing maintained with or by any other person).
 
1.56  “Restricted Junior Payment” shall mean (a) any dividend or other
distribution, direct or indirect, on account of any shares of any class of
Capital Stock of Borrower now or hereafter outstanding or any payment on account
of a return of capital (or the setting aside or otherwise depositing or
investing of any sums for such purpose) or (b) any redemption, retirement,
purchase, defeasance or other acquisition, direct of indirect, of any shares of
any class of Capital Stock of any Borrower or any Affiliate of a Borrower now or
hereafter outstanding (or the setting aside or otherwise depositing or investing
of any sums for such purpose) or (c) any payment, direct or indirect, of any
interest, principal of or premium, if any, on any redemption, retirement,
purchase or other acquisition, direct or indirect, of any Subordinated Debt (or
the setting aside or otherwise depositing or investing of any sums for such
purpose or (d) any payment of money or transfer of any interest in any asset to
any Affiliate of Borrower, except as permitted by Section 9.11(a) hereof.


1.54  "Revolving Loans" shall mean the loans now or hereafter made by Lender to
or for the benefit of Borrower on a revolving basis (involving advances,
repayments and readvances) as set forth in Section 2.1 hereof.


15

--------------------------------------------------------------------------------


1.58  "Seller" shall mean Aventis Pharmaceuticals Puerto Rico, Inc., a Delaware
corporation, and its successors and assigns.


1.59  “Solvent” shall mean, at any time with respect to any Person, that at such
time such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the date thereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).


1.60  “Subordinated Debt” shall mean all liabilities, indebtedness and
obligations of Borrower or any Obligor to any Person the payment of which is
restricted by this Agreement or any of the other Financing Agreements.
 
1.61  “Subsidiary or Subsidiaries” shall mean, with respect to any Person, any
corporation, association, limited liability company, limited liability
partnership, or other limited or general partnership, trust, association or
other business entity, of which an aggregate of at least a majority of the
outstanding Capital Stock or other interests entitled to vote in the election of
the Board of Directors of such corporation, managers, trustees or other
controlling persons (whether or not the right so to vote exists or has been
suspended by reason of the happening of a contingency), or an equivalent
controlling interest therein, of such Person is, at the time directly or
indirectly, owned by such Person and/or one or more subsidiaries of such Person.
 
1.62  “Suppressed Availability” shall mean the amount, as determined by Lender,
calculated at any time, which Borrower shall otherwise be entitled to borrow
under applicable lending formulas but which shall not be available to, and which
shall be withheld from, Borrower.


1.63  “Tangible Net Worth” shall mean, as of the date of any determination
thereof, the difference between (a) the amount of the capital stock accounts
(net of treasury stock, at cost) of Borrower and its Subsidiaries as of such
date plus (or minus in the case of a deficit) the surplus and retained earnings
of Borrower and its Subsidiaries as of such date, plus indebtedness of such
Borrower and its Subsidiaries which is subordinated in right of payment to the
full and final payment of all of the Obligations on terms and conditions
acceptable to Lender, plus the portion of the Term Loans maturing more than
one(1) from such date of determination, determined on a consolidated basis and
in accordance with GAAP minus (b) all Intellectual Property (including any
amount for goodwill, however designated, representing the cost of acquisition of
business and investments in excess of the book value thereof), unamortized debt
discount and expense, unamortized deferred charges, deferred research and
development costs, any write-up of asset value after the date of this Agreement,
non-competition covenants, signing bonuses, prepaid expenses and other forms of
prepaid assets, deferred taxes, loans, advances and/or other amounts due from
shareholders, directors, officers, managers and/or employees, intercompany
accounts, investments in and receivables due from affiliates, deposits for
insurance, utilities and the like and any other assets treated as intangible
assets under GAAP, as of such date, all determined on a consolidated basis for
Borrower and its Subsidiaries and in accordance with GAAP.


16

--------------------------------------------------------------------------------


1.64  “Term Loans” shall mean the term loans made by Lender to Borrower as
provided for in Section 2.3 hereof.
 
1.65  “Uniform Commercial Code” or “UCC” shall include the Puerto Rico
“Commercial Transactions Act” and “UCC” shall mean the Uniform Commercial Code.


1.66  "Value" shall mean, as determined by Lender in good faith, with respect to
Inventory, (a) the lower of (i) cost computed on a first-in-first-out basis in
accordance with GAAP or (ii) market value or (b) any other valuation method
acceptable to, and approved in writing by, Lender, in its sole discretion .


1.67  “Voluntary Prepayment” shall mean the prepayments in respect of the Term
Loans described in Section 2.3(f) hereof.


1.68  “Voting Stock” or voting stock shall mean with respect to any Person, (a)
one(1) or more classes of Capital Stock of such Person having general voting
powers to elect at least a majority of the Board of Directors, managers,
trustees or other persons performing similar functions, even if at the time any
other class or classes of Capital Stock have, or might have, voting power by
reason of the happening of any contingency or (b) any Capital Stock of such
Person convertible or exchangeable without restriction at the option of the
holder thereof into Capital Stock of such Person described in clause (a) of this
definition.
 
1.69  "Working Capital" shall mean as to any Person, at any time, in accordance
with GAAP, on a consolidated basis for such Person and its Subsidiaries (if
any), the amount equal to the difference between: (a) the aggregate net book
value of all current assets of such Person and its subsidiaries (as determined
in accordance with GAAP), calculating the book value of inventory for this
purpose on a first-in-first-out basis and excluding prepaid expenses, and (b)
all current liabilities of such Person and its Subsidiaries (as determined in
accordance with GAAP), provided, that, as to Borrower, for purposes of Section
9.14, the liabilities of Borrower to Lender under this Agreement, shall not be
considered current liabilities (whether or not classified as current liabilities
in accordance with GAAP).


17

--------------------------------------------------------------------------------





Section 2.  Credit Facilities.


2.1  Revolving Loans.


(a)  Subject to and upon the terms and conditions contained herein, Lender
agrees to make Revolving Loans to Borrower from time to time in amounts
requested by Borrower up to the amount equal to:


(i) Up to eighty five percent (85%) of the Net Amount of Eligible Accounts from
the sale of pharmaceutical products and services, other than Foreign Accounts;
 
plus  
 
(ii) Up to sixty percent (60%) of the Value of Eligible Inventory,
 
less 
 
(iii) Any Availability Reserves;
 
provided that, except in Lender’s discretion, the aggregate amount of Revolving
Loans at any time outstanding pursuant to (x) Section 2.1(a)(i) and (ii) hereof
shall in no event exceed Ten Million Dollars ($10,000,000) and (y) Section
2.1(a)(ii) hereof shall in no event exceed Five Million Dollars ($5,000,000).
 
(b) Lender may, in its discretion, from time to time, upon not less than five
(5) days prior notice to Borrower, (i) reduce the lending formula with respect
to Eligible Accounts and Eligible Inventory, to the extent that Lender
determines in good faith that: (A) the Dilution with respect to the Accounts for
any period has increased in any material respect or may be reasonably
anticipated to increase in any material respect above historical levels, or (B)
the general creditworthiness of account debtors has declined or (C) the Dilution
as of the close of any month is greater than five percent (5%) for such month or
(ii) reduce the lending formula(s) with respect to Eligible Inventory, to the
extent that Lender determines that: (A) the number of days of the turnover of
the Inventory for any period has changed in any material respect or (B) the
liquidation value of the Eligible Inventory, or any category thereof, has
decreased, or (C) the nature and quality of the Inventory has deteriorated. In
determining whether to reduce the lending formula(s), Lender may consider
events, conditions, contingencies or risks which are also considered in
determining Eligible Accounts, Eligible Inventory or in establishing
Availability Reserves. Lender anticipates that any reduction on account of a
determination by Lender under Section 2.1(b)(i)(C) hereof will be at a rate
which is not less than twice the percentage determined thereunder.
 
(c) Except in Lender's discretion, the aggregate amount of the Loans and the
Letter of Credit Accommodations outstanding at any time shall not exceed the
Maximum Credit. In the event that the outstanding amount of any component of the
Loans, or the aggregate amount of the outstanding Loans and Letter of Credit
Accommodations exceed the amounts available under the lending formulas, the
sublimits for the Maximum Amount Of Revolving Loans, for Inventory or for Letter
of Credit Accommodations set forth in Section 2.2(d) or the Maximum Credit, as
applicable, such event shall not limit, waive or otherwise affect any rights of
Lender in that circumstance or on any future occasions and Borrower shall, upon
demand by Lender, which may be made at any time or from time to time,
immediately repay to Lender the entire amount of any such excess(es) for which
payment is demanded.
 
18

--------------------------------------------------------------------------------


(d) Lender may treat the then undrawn amounts of outstanding Letter of Credit
Accommodations for the purpose of purchasing Eligible Inventory as Revolving
Loans to the extent Lender is in effect basing the issuance of the Letter of
Credit Accommodations on the Value of the Eligible Inventory being purchased
with such Letter of Credit Accommodations. In determining the actual amounts of
such Letter of Credit Accommodations to be so treated for purposes of the
sublimit, the outstanding Revolving Loans and Availability Reserves shall be
attributed first to any components of the lending formulas in Section 2.1(a)
that are not subject to such sublimit, before being attributed to the components
of the lending formulas subject to such sublimit.
 
(e) Subject to the terms and conditions contained herein, Lender may, in its
discretion make Revolving Loans to Borrower from time to time, in amounts
requested by Borrower, up to a percentage of Foreign Accounts, which meet the
criteria of Section 1.20(e)(i), (ii) or (iii) hereof and are otherwise Eligible
Accounts, determined by Lender on an account by account basis from time to time
and as may be revised by Lender from time to time. The amount of any such
Revolving Loans shall be included within the sublimits specified in Section
2.1(a) hereof.
 
(f) Lender may, in its discretion, increase the advance rate specified in
Section 2.1(a)(ii) hereof from sixty percent (60%) to eighty five percent (85%)
of the Value of Eligible Inventory, which is:
 
(i) Finished goods Inventory, manufactured for a Contract Manufacturing
Customer, and
 
(ii) The subject of a PUT Agreement, satisfactory to Lender in all respects;
 
 provided that; Lender shall establish a separate sublimit for Loans with
respect to this Inventory, included within the $5,000,000 sublimit for Eligible
Inventory, specified in Section 2.1(a) hereof .


2.2  Letter of Credit Accommodations. Letter Of Credit Accommodations.


(a) Subject to and upon the terms and conditions contained herein, at the
request of Borrower, Lender agrees to provide or arrange for Letter of Credit
Accommodations for the account of Borrower containing terms and conditions
acceptable to Lender and the issuer thereof. Any payments made by Lender to any
issuer thereof and/or related parties in connection with the Letter of Credit
Accommodations shall constitute additional Revolving Loans to Borrower pursuant
to this Section 2.2.
 
(b) In addition to any charges, fees or expenses charged by any bank or issuer
in connection with the Letter of Credit Accommodations Borrower shall pay to
Lender a letter of credit fee at a rate equal to one percent (1.00%) per annum
on the daily outstanding balance of the Letter of Credit Accommodations for the
immediately preceding month (or part thereof), payable in arrears as of the
first day of each succeeding month, except that Borrower shall pay to Lender
such letter of credit fee, at Lender's option, without notice, at a rate equal
to three percent (3.00%) per annum on such daily outstanding balance for: (i)
the period from and after the date of termination or non-renewal hereof until
Lender has received full and final payment of all Obligations (notwithstanding
entry of a judgment against Borrower) and (ii) the period from and after the
date of the occurrence of an Event of Default for so long as such Event of
Default is continuing as determined by Lender. Such letter of credit fee shall
be calculated on the basis of a three hundred sixty (360) day year and actual
days elapsed and the obligation of Borrower to pay such fee shall survive the
termination or non-renewal of this Agreement.


 
19

--------------------------------------------------------------------------------


(c) No Letter of Credit Accommodations shall be available unless on the date of
the proposed issuance of any Letter of Credit Accommodations the Revolving Loans
available to Borrower (subject to the Maximum Credit and any Availability
Reserves) are equal to or greater than: (i) if the proposed Letter of Credit
Accommodation is for the purpose of purchasing Eligible Inventory, other than
Inventory described in Section 2.1(f) hereof, the sum of (A) forty percent (40%)
of the Value of such Eligible Inventory, plus (B) freight, taxes, duty and other
amounts which Lender estimates must be paid in connection with such Inventory
upon arrival and for delivery to one of Borrower's locations for Eligible
Inventory within Puerto Rico or the United States and (ii) if the proposed
Letter of Credit Accommodation is for any other purpose an amount equal to one
hundred percent(100%) of the face amount thereof and all other commitments and
obligations made or incurred by Lender with respect thereto. Effective on the
issuance of each Letter of Credit Accommodation an Availability Reserve shall be
established in the applicable amount set forth in Section 2.2(c)(i) or Section
2.2(c)(ii).
 
(d) Except in Lender's discretion, the amount of all outstanding Letter of
Credit Accommodations and all other commitments and obligations made or incurred
by Lender in connection therewith shall not at any time exceed Two Million Five
Hundred Thousand ($2,500,000) in the aggregate, included within the overall
Revolving Loans. At any time an Event of Default exists or has occurred and is
continuing, upon Lender's request, Borrower will either furnish cash collateral
to secure the reimbursement obligations to the issuer in connection with any
Letter of Credit Accommodations or furnish cash collateral to Lender for the
Letter of Credit Accommodations and in either case, the Revolving Loans
otherwise available to Borrower shall not be reduced as provided in Section
2.2(c) to the extent of such cash collateral.
 
(e) Borrower shall indemnify and hold Lender harmless from and against any and
all losses, claims, damages, liabilities, costs and expenses which Lender may
suffer or incur in connection with any Letter of Credit Accommodations and any
documents, drafts or acceptances relating thereto, including any losses, claims,
damages, liabilities, costs and expenses due to any action taken by any issuer
or correspondent or any other person with respect to any Letter of Credit
Accommodation. Borrower assumes all risks with respect to the acts or omissions
of the drawer under or beneficiary of, or any other person with respect to, any
Letter of Credit Accommodation and for such purposes the drawer or beneficiary
shall be deemed Borrower’s agent. Borrower assume all risks for, and agree to
pay, all foreign, Federal, State and local taxes, duties and levies relating to
any goods subject to any Letter of Credit Accommodations and any documents,
drafts or acceptances thereunder. Borrower hereby releases and holds Lender
harmless from and against any acts, waivers, errors, delays or omissions,
whether caused by Borrower, by any issuer or correspondent or otherwise with
respect to or relating to any Letter of Credit Accommodation. The provisions of
this Section 2.2(e) shall survive the payment of Obligations and the termination
or non-renewal of this Agreement.
 
20

--------------------------------------------------------------------------------


(f) Nothing contained herein shall be deemed or construed to grant Borrower any
right or authority to pledge the credit of Lender in any manner. Lender shall
have no liability of any kind with respect to any Letter of Credit Accommodation
provided by an issuer other than Lender unless Lender has duly executed and
delivered to such issuer the application or a guarantee or indemnification in
writing with respect to such Letter of Credit Accommodation. Borrower shall be
bound by any interpretation made in good faith by Lender, or any other issuer or
correspondent under or in connection with any Letter of Credit Accommodation or
any documents, drafts or acceptances thereunder, notwithstanding that such
interpretation may be inconsistent with any instructions of Borrower. Lender
shall have the sole and exclusive right and authority to, and Borrower shall
not: (i) at any time an Event of Default exists or has occurred and is
continuing, (A) approve or resolve any questions of non-compliance of documents,
(B) give any instructions as to acceptance or rejection of any documents or
goods or (C) execute any and all applications for steamship or airway
guaranties, indemnities or delivery orders, and (ii) at all times, (A) grant any
extensions of the maturity of, time of payment for, or time of presentation of,
any drafts, acceptances, or documents, and (B) agree to any amendments,
renewals, extensions, modifications, changes or cancellations of any of the
terms or conditions of any of the applications, Letter of Credit Accommodations,
or documents, drafts or acceptances thereunder or any letters of credit included
in the Collateral. Lender may take such actions either in its own name or in
Borrower’s names.
 
(g) Any rights, remedies, duties or obligations granted or undertaken by
Borrower to any issuer or correspondent in any application for any Letter of
Credit Accommodation, or any other agreement in favor of any issuer or
correspondent relating to any Letter of Credit Accommodation, shall be deemed to
have been granted or undertaken by Borrower to Lender. Any duties or obligations
undertaken by Lender to any issuer or correspondent in any application for any
Letter of Credit Accommodation, or any other agreement by Lender in favor of any
issuer or correspondent relating to any Letter of Credit Accommodation, shall be
deemed to have been undertaken by Borrower to Lender and to apply in all
respects to Borrower.


2.3  Term Loans. Lender is or will be making four (4) Term Loans to Borrower as
follows:


21

--------------------------------------------------------------------------------


(a)(i) Lender intends to make a capital expenditures Term Loan to Borrower for
the purpose of purchasing new Equipment to be used in its business and for
making improvements to the Manati Real Property, all as approved by Lender, in
the original principal amount of up to the lesser of (A) $5,000,000 or (B) the
sum of (1) 80% of the “Original Supplier Landed Cost” of “Eligible Equipment”
(all as hereafter defined) and (2) 100% of the “Eligible Construction Project
Costs”(as hereafter defined) of such improvements. This Term Loan (“Term Loan
A”) is and will be (A) evidenced by one or more Term Loan A Promissory Notes in
the original principal amounts disbursed, duly executed and delivered by
Borrower to Lender concurrently with each disbursement of Term Loan A, (B)
repaid together with interest and other amounts, in accordance with this
Agreement, the Term Loan A Promissory Notes, and the other Financing Agreements,
calculated on the basis of 60 consecutive monthly installments payable on the
1st day of each month commencing April 1, 2007, of which all installments but
the last installment shall each be in the principal amount of (1) the amount
disbursed divided by (2) 60 and the last installment and final payment shall be
the amount of the entire unpaid balance of such Term Loan and Term Loan A
Promissory Notes and due on the Due Date, together with interest and other
amounts as provided herein and in the Term Loan A Promissory Notes and (C)
secured by all of the Collateral. Term Loan A shall in no event exceed
$5,000,000, in the aggregate, during the term of this Agreement. Borrower may
not request disbursements of Term Loan A in amounts of less than $100,000. All
amounts drawn under Term Loan A and all Term Loan A Promissory Notes shall be
payable calculated on the basis of 60 equal monthly payments of principal with a
final payment of the then remaining principal balance, interest and other
amounts, as provided herein and in the Term Loan A Promissory Notes, on the Due
Date. Borrower shall execute and deliver to Lender a Term Loan A Promissory Note
at the time of each partial disbursement of this Term Loan A in the principal
amount of such disbursement. Borrower may request partial disbursements, from
time to time, at any time prior to March 1, 2007 of amounts available under Term
Loan A in minimum amounts of $100,000. Any amounts under Term Loan A not
disbursed at or prior to March 1, 2007 will no longer be available after such
date. Interest only shall be payable monthly with respect to Term Loan A until
April 1, 2007, on the first day of the month following the date of each partial
disbursement thereof.
 
(ii) In order to draw amounts under Term Loan A for Eligible Equipment, in
addition to having met and continuing to meet the conditions elsewhere specified
herein:
 
(A) The Eligible Equipment for which disbursement is being requested shall have
been delivered to Borrower at the Manati Real Property;
 
(B) The Eligible Equipment for which disbursement is requested shall be free and
clear of all liens, charges, claims of third parties and security interests
whatsoever;
 
(C) Borrower shall deliver to Lender such documents with respect to such
Eligible Equipment as Lender may request, including but not limited to supplier
invoices, evidence of payment of sales or excise tax thereon, a payback
analysis, a letter requesting Lender to make payment directly to the vendor and
a Certificate of Borrower’s President and Chief Financial Officer as to such
matters as Lender may request;
 
(D Borrower shall have executed and delivered to Lender a Term Loan A Promissory
Note in form and substance satisfactory to Lender;
 
22

--------------------------------------------------------------------------------


(E) Lender shall be satisfied that Borrower shall then have the ability to repay
the amount to be disbursed, by the Due Date;
 
(F) The conditions precedent specified Section 4.3 hereof shall be satisfied at
and as of the time of each disbursement of Term Loan A;
 
(G) Each request for a disbursement hereunder of Term Loan A shall be
accompanied by a certification of the Equipment in place, satisfactorily
completed and submitted by Borrower;
 
(H) Lender shall have previously approved, in writing (1) the purchase of such
Equipment and (2) a detailed budget submitted by Borrower for such purchase; and
 
(I)The disbursement requested shall be in accordance with such budget.
 
(iii) As used in this Section 2.3(a):


(A) “Eligible Equipment” means Equipment (1) which is not fixtures, (2) which is
not subject to a lien or security interest of any other Person, (3) which is not
leased, (4) which is not worn-out or obsolete (5) which is new Equipment,
purchased from the manufactured or a duly authorized dealer and (6) which has
not been used and is not more than one (1) year old.
 
(B) “Original Supplier Landed Cost” means supplier invoice price less all excise
or other taxes, less freight to borrower’s location and less all duty.


(iv) In order to draw amounts under Term Loan A for Eligible Construction
Project Costs, in addition to having met and continuing to meet the conditions
elsewhere specified herein:
 
(A) Borrower shall have incurred the Eligible Construction Project Costs for
which disbursement is being requested and shall certify to Lender, in form and
substance satisfactory to Lender, that the proceeds of Term Loan A to be
disbursed by Lender hereunder shall be used by Borrower to cover amounts which
shall at the time have been expended and/or be justly due and owing by Borrower
on account of the Eligible Construction Project Costs;
 
(B) Borrower shall deliver to Lender such documents with respect to such
Eligible Construction Project Costs as Lender may request, including but not
limited to supplier invoices, evidence of payment of excise tax thereon, a
payback analysis, a letter requesting Lender to make payment directly to the
vendor and a Certificate of Borrower’s President and Chief Financial Officer as
to such matters as Lender may request.
 
(C) Borrower shall have executed and delivered to Lender a Term Loan A
Promissory Note in form and substance satisfactory to Lender;
 
(D) Lender shall be satisfied that Borrower shall then have the ability to repay
the amount to be disbursed by the Due Date;
 
(E) The conditions precedent specified Section 4.3 hereof shall be satisfied at
and as of the time of each disbursement of Term Loan A;
 
(F) Each request for a disbursement hereunder of Term Loan A for Eligible
Construction Project Costs shall be accompanied by a certification of the work
in place, satisfactorily completed, submitted by Borrower and an independent
engineer satisfactory to Lender;
 
23

--------------------------------------------------------------------------------


 
(G) Lender shall have previously approved, in writing (1) such improvements and
(2) a detailed budget submitted by Borrower for such Eligible Construction
Project Costs;
 
(H) The disbursement requested shall be in accordance with such budget.


(v) As used in this Section 2.3(a), “Eligible Construction Project Costs” means
the actual direct costs of constructing additional or improvements to the
existing buildings or infrastructure forming part of the Manati Real Property.


(b)(i) Lender intends to make a Term Loan to Borrower for the purpose of
acquiring the Purchased Assets and refinancing indebtedness of Borrower to
Laurus Master Funds, Ltd (“Laurus”) and to be used as provided in Section 6.6
hereof, in the original principal amount of the lesser of (A) $14,200,000 and
(B) the lesser of (1) 65% of the “Fair Market Value” (as hereafter defined) of
the “Purchased Equipment” (as hereafter defined) and (2) 100% of the Orderly
Liquidation Value” of the Purchased Equipment. This Term Loan (“Term Loan B”) is
and will be (A) evidenced by a Term Loan B Promissory Note in the original
principal amount disbursed duly executed and delivered by Borrower to Lender
concurrently with disbursement thereof, (B) repaid together with interest and
other amounts, in accordance with this Agreement, the Term Loan B Promissory
Note and the other Financing Agreements in consecutive monthly installments,
payable on the 1st day of each month, commencing July 1, 2005, of which all
installments except the last installment, shall each be in the principal amount
of (1) the amount disbursed divided by (2) 60 and the last installment and final
payment shall be the amount of the entire unpaid balance of such Term Loan and
Term Loan B Promissory Note and due on the Due Date, together with interest and
other amounts as provided herein and in the Term Loan B Promissory Note and (C)
secured by all of the Collateral. Term Loan B shall in no event exceed
$14,200,000, during the term of this Agreement. All amounts drawn under Term
Loan B and the Term Loan B Promissory Note shall be payable calculated on the
basis of 60 equal monthly payments of principal with a final payment of the then
remaining principal balance, interest and other amounts, as provided herein and
in the Term Loan B Promissory Note, on the Due Date. Borrower shall execute and
deliver to Lender a Term Loan B Promissory Note at the time of disbursement of
this Term Loan B in the principal amount of such disbursement. Interest only
shall be payable monthly with respect to Term Loan B on May 1, 2005 and June 1,
2005.
 
(ii) As used in this Section 2.3(b), “Purchased Equipment” means Equipment owned
by Borrower (A) which is not fixtures, (B) which is not subject to a lien or
security interest of any other Person, (C) which is not leased, (D) which is not
worn-out or obsolete, (E) which is in good working order and (F) which is part
of the Purchased Assets.
 
(iii) For purposes of this Section 2.3(b):
 
(A) The term “Fair Market Value” with respect to the Purchased Equipment means
the fair value of such Equipment determined by appraisals conducted at the
expense of Borrower by independent appraisers acceptable to Lender, and
 
24

--------------------------------------------------------------------------------


(B) The term “Orderly Liquidation Value”, with respect to Purchased Equipment,
means the value of such Equipment based on the estimated gross amount that such
Equipment should realize if sold piecemeal on a negotiated basis with the seller
being compelled to sell, given a reasonable period of time in which to find a
purchaser, with the purchaser buying as is, where is, for cash, reduced by
expenses, and with the purchaser assuming any costs to dismantle and remove, as
determined by appraisals conducted at Borrower’s expense, by independent
appraisers acceptable to Lender.

(c) (i) Lender intends to make a Term Loan to Borrower for the purpose of
acquiring the Purchased Assets and refinancing indebtedness of Borrower to
Laurus and to be used as provided in section 6.6 hereof, in the original
principal amount of the lesser of (A) $11,800,000 and (B) 75% of the “Fair
Market Value” of the Manati Real Property. This Term Loan (“Term Loan C”) is and
will be (A) evidenced by a Term Loan C Promissory Note in the original principal
amount disbursed duly executed and delivered by Borrower to Lender concurrently
with disbursement thereof, (B) repaid together with interest and other amounts,
in accordance with this Agreement, the Term Loan C Promissory Note, and the
other Financing Agreements, calculated on the basis of 180 consecutive monthly
installments payable on the 1st day of each month, commencing July 1, 2005, of
which all installments except the last installment, shall each be in the
principal amount of (1) the amount disbursed divided by (2) 180 and the last
installment and final payment shall be the amount of the entire unpaid balance
of such Term Loan and Term Loan C Promissory Note and due on the Due Date,
together with interest and other amounts as provided herein and in the Term Loan
C Promissory Note and (C) secured by all of the Collateral. All amounts drawn
under Term Loan C and the Term Loan C Promissory Note shall be payable
calculated on the basis of 180 equal monthly payments of principal with a final
payment of the then remaining principal balance, interest and other amounts, as
provided herein and in the Term Loan C Promissory Note, on the Due Date.
Borrower shall execute and deliver to Lender a Term Loan C Promissory Note at
the time of disbursement of this Term Loan C in the principal amount of such
disbursement. Interest only shall be payable monthly with respect to Term Loan C
on May 1, 2005 and June 1, 2005.


(ii) For purposes of this Section 2.3(c) the term “Fair Market Value” with
respect to the Manati Real Property means the fair value of such property,
determined by the appraisals made by American Appraisal Associates, dated as of
November 18, 2004.


(d) (i) Lender intends to make a Term Loan to Borrower for the purpose of
refinancing existing indebtedness of Borrower to Laurus and for general
corporate purposes, in the principal amount of the lesser of (A) $5,000,000 or
(B) the sum of (1) twenty five percent (25%) of the Net Fair Market Value of the
Manati Real Property plus (2) thirty five percent (35%) of the Fair Market Value
of the Purchased Equipment, owned by Borrower; provided that; the amount of the
Loans to be disbursed pursuant to this Section 2.3(d)(i)(A)(2) plus the amount
of the Loans to be disbursed pursuant to Section 2.3(b) hereof shall not exceed
100% of the Orderly Liquidation Value of the Purchased Equipment. This Term Loan
(“Term Loan D”) is and will be (A) evidenced by a Term Loan D Promissory Note in
the original principal amount disbursed, duly executed and delivered by Borrower
to Lender concurrently herewith, (B) repaid together with interest and other
amounts in accordance with this Agreement, the Term Loan D Promissory Note, and
the other Financing Agreements, calculated on the basis of 60 consecutive
monthly installments, payable on the 1st day of each month commencing July 1,
2005, of which all installments, except the last installment shall each be in
the principal amount of (1) the amount disbursed divided by (2) 60 and the last
installment and final payment shall be the amount of the entire unpaid balance
of such Term Loan and Term Loan D Promissory Note and due on the Due Date,
together with interest and other amounts as provided herein and in the Term Loan
D Promissory Note and (C) secured by all of the Collateral. All amounts drawn
under Term Loan D and the Term Loan D Promissory Note shall be payable
calculated on the basis of 60 equal monthly payments of principal, with the
final payment of the then remaining principal balance, interest and other
amounts, as provided herein and in the Term Loan D Promissory Note, on the Due
Date. Borrower shall execute and deliver to Lender a Term Loan D Promissory Note
at the time of disbursement of this Term Loan D, in the principal amount of such
disbursement. Interest only shall be payable monthly with respect to Term Loan D
on May 1, 2005 and June 1, 2005.
 
25

--------------------------------------------------------------------------------


(ii) Term Loan D Promissory and the Term Loan D Promissory Note shall be subject
to mandatory prepayments. Borrower shall make and pay to Lender, annually, as a
mandatory prepayment in respect of Term Loan D and the Term Loan D Promissory
Note, on the 30th day after the close of each fiscal year of Borrower twenty
five percent (25%) of Borrower’s Excess Cash Flow for the preceding fiscal year
of Borrower. Such mandatory prepayments are in addition to all other payments of
principal, interest and charges payable by Borrower to Lender in respect of Term
loan D and will be due and payable on the thirtieth (30th) day after the close
of each fiscal year of Borrower, based on Borrower’s internally prepared
consolidated financial statements; but adjusted accordingly, if necessary, upon
receipt of Borrower’s audited consolidated financial statements, which Borrowers
agree to furnish to Lender within one hundred twenty (120) days from the close
of its fiscal years. In the event Borrower or any Affiliate of Borrower shall
change its fiscal year, appropriate adjustment shall be made in the periods
based on which the Excess Cash Flow and mandatory prepayments will be
determined. All mandatory prepayments of principal of Term Loan D shall be
applied to payments falling due in inverse order of maturity.
 
(iii) As used in this Section 2.3(d) the terms “Purchased Equipment” and “Fair
Market Value” shall have the respective meanings prescribed in Section 2.3(b)
hereof(with respect to Equipment) and Section 2.3(c)hereof (with respect to the
Manati Real Property).


(e) Notwithstanding any other provision of this Agreement or the Term Loan
Promissory Notes all Term Loans and Term Loan Promissory Notes shall become
immediately due and payable upon the termination or non-renewal of this
Agreement, or in Lender’s discretion upon the occurrence of an Event of Default
under this Agreement or any of the other Financing Agreements.


26

--------------------------------------------------------------------------------


(f) (i) Borrower may make “Voluntary Prepayments” of up to $9,300,000 of the
Term Loans in integral multiples of $100,000, without premium or penalty but
only under the following terms and conditions:
 
(A) as of both the date of notice of intent to make such Voluntary Prepayment
and the date of making of such prepayment and after giving effect thereto, no
Event of Default or act, condition or event which with the giving of notice or
passage of time or both would constitute an Event of Default shall exist or have
occurred, including a failure to comply with any of the provisions of Section
9.14, 9.16, 9.15 or 9.17 hereof,
 
(B) as of both the date of notice of intent to make such Voluntary Prepayment
and the date of making of such prepayment and after giving effect thereto,
Borrower shall be Solvent;
 
(C) Borrower shall have given Lender at least ten (10) Business Days prior
written notice of its intent to make the Voluntary Prepayment, stating the
amount of such Voluntary Prepayment and the date on which such Voluntary
Prepayment is to be made;
 
(D) All mandatory prepayments required to be made in respect of Term Loan D,
pursuant to Section 2.3(d) hereof, shall have been made;
 
(E) The amount of all Voluntary Prepayments made in any fiscal year of Borrower
may not exceed ten percent(10%) of Borrowers’ Excess Cash Flow for the preceding
fiscal year;
 
(F) The amount of all Voluntary Prepayments made in any fiscal year of Borrower
may not exceed ten percent (10%) of the outstanding balance of all Term Loans as
of the first day of such fiscal year; and
 
(G) The aggregate amount of all Voluntary Prepayments made during the term of
this Agreement and any renewal thereof shall not exceed $9,300,000.
 
(ii) All Voluntary Prepayments shall be applied to those of the Term Loans as
determined by Lender and to payments falling due in inverse order of maturity.
 
(iii) The aggregate amount of all Voluntary Prepayments made during any fiscal
year of Borrower shall reduce the amount of dividends that Borrower may pay,
pursuant to Section 9.19 hereof during such fiscal year; provided that, the
aggregate amount of all Voluntary Prepayments made and dividends declared or
paid during any fiscal year of Borrowers may not exceed twenty five percent(25%)
of Borrowers’ Excess Cash Flow for the preceding fiscal year.
 
(iv) Borrower having given notice of the intent to make a Voluntary Prepayment
described in Section 2.3(f)(i)(C) hereof and all of the other conditions
specified in this section 2.3(f) having been met, the amount of the Voluntary
Prepayment specified therein shall be due and payable on the date specified
therein.

 
2.4  Availability Reserves. All Revolving Loans otherwise available to Borrower
pursuant to the lending formulas and subject to the Maximum Credit and other
applicable limits hereunder shall be subject to Lender's continuing right to
establish and revise Availability Reserves.


2.5  Maximum Credit. Except in Lender's discretion, the aggregate amount of all
of the Loans at any time shall not exceed the Maximum Credit. In the event that
the outstanding amount of any component of the Loans, or the aggregate amount of
the outstanding Loans, exceed the amounts available under the lending formulas,
or the Maximum Credit, as applicable, such event shall not limit, waive or
otherwise affect any rights of Lender in that circumstance or on any future
occasions and Borrower shall, upon demand by Lender, which may be made at any
time or from time to time, immediately repay to Lender the entire amount of any
such excess(es) for which payment is demanded. The Maximum Credit shall have the
following sublimits:
 
27

--------------------------------------------------------------------------------



 
(a) Revolving Loans-
 
$10,000,000;
(b) Eligible Inventory (included within the Revolving Loans) -
 
$ 5,000,000;
(c) Eligible Inventory Subject to PUT Agreements (including within the Eligible
Inventory sublimit) -
 
$ 5,000,000;
(d) Letter Of Credit Accommodations (included within the Revolving Loans) -
 
$ 2,500,000;
(e) Term Loan A-
 
$ 5,000,000;
(f) Term Loan B-
 
$14,200,000;
(g) Term Loan C-
 
$11,800,000; and
(h) Term Loan D
 
$ 5,000,000.





Section 3.  Interest And Fees.


3.1  Interest.
 
(a) (a) Borrower shall pay to Lender interest on the outstanding principal
amount of (i) the non contingent Obligations, except the Term Loans, at the rate
of one percent (1.00%) per annum in excess of the Prime Rate, (ii) Term Loan A,
Term Loan B and Term Loan C, at the rate of two percent (2.00%) per annum in
excess of the Prime Rate and (iii) Term Loan D, at the rate of fifteen percent
(15%) per annum; except that, at Lender's option, without notice, Borrower shall
pay to Lender interest at the rate of (i) three percent (3.00%) per annum in
excess of the Prime Rate: (A) on all of the non contingent Obligations, except
the Term Loans for (1) the period from and after the date of termination or
non-renewal hereof until such time as Lender has received full and final payment
of all such Obligations (notwithstanding entry of any judgment against
Borrower), and (2) the period from and after the date of the occurrence of an
Event of Default for so long as such Event of Default is continuing as
determined by Lender and (B) on the Revolving Loans, at any time outstanding in
excess of the amounts available to Borrower under Section 2 (whether or not such
excess(es), arise or are made with or without Lender's knowledge or consent and
whether made before or after an Event of Default), (ii) four percent (4.00%) per
annum in excess of the Prime Rate on Term Loan A, Term Loan B and Term Loan C
for the periods specified in Section 3.1(a)(i)(A)(1) and (2) hereof and (iii)
seventeen percent (17%) per annum on Term Loan D for the periods specified in
Section 3.1(a)(i)(A)(1) and (2) hereof; provided  that, the minimum interest
rate, at all times payable hereunder, shall never be less than six and one half
percent (6.50%) per annum on the non contingent Obligations, except the Term
Loans and (y) seven and one half percent (7.50%) per annum on Term Loan A, Term
Loan B and Term Loan C.
 
28

--------------------------------------------------------------------------------


(b) Interest shall be payable by Borrower to Lender monthly in arrears not later
than the first day of each calendar month and shall be calculated on the basis
of a three hundred sixty (360) day year and actual days elapsed. The interest
rate shall increase or decrease by an amount equal to each increase or decrease
in the Prime Rate effective on the first day of the month after any change in
such Prime Rate is advised or announced. The increase or decrease shall be based
on the Prime Rate in effect on the last day of the month in which any such
change occurs. All interest accruing hereunder on and after an Event of Default
or termination or non-renewal hereof shall be payable on demand. In no event
shall charges constituting interest payable by Borrower to Lender exceed the
maximum amount or the rate permitted under any applicable law or regulation, and
if any part or provision of this Agreement is in contravention of any such law
or regulation, such part or provision shall be deemed amended to conform
thereto.


3.2  Closing Fee. Borrower shall pay to Lender as a closing fee of one percent
(1)% of the Maximum Credit, which shall be fully earned as of and payable on the
date hereof.


3.3  Servicing Fee. Borrower shall pay to Lender monthly a servicing fee in an
amount equal to $2,500 in respect of Lender's services for each month (or part
thereof) while this Agreement remains in effect and for so long thereafter as
any of the Obligations are outstanding, which fee shall be fully earned as of
and payable in advance on the date hereof and on the first day of each month
hereafter.


3.4  Unused Line Fee. Borrower shall pay to Lender monthly, an unused line fee
at a rate equal to one half of one percent (0.50%) percent per annum calculated
upon the amount by which $10,000,000 exceeds the average daily principal balance
of the outstanding Revolving Loans and Letter of Credit Accommodations during
the immediately preceding month (or part thereof), while this Agreement is in
effect and for so long thereafter as any of the Obligations are outstanding,
which fee shall be payable on the first day of each month in arrears.


3.5  Letter of Credit Fees. Borrower shall pay Lender fees for Letter of Credit
Accommodations as stated in Section 2.2(b) hereof.


3.6  Facility Fee. Borrower shall pay to Lender commencing April 1, 2006, and
annually thereafter as a facility fee the amount of $25,000 for providing the
revolving credit facility, which shall be fully earned as of and payable on such
dates.


3.7  Success Fee. In the event that Borrower has Income Before Taxes equal to or
in excess of $200,000 for any three(3) of its fiscal years ending during the
Term(including any renewal thereof) of this Agreement then Borrower shall pay to
Lender a “success fee” in the amount of the greater of (a) $100,000 and (b)one
percent (1%) the Income Before Taxes of Borrower and its subsidiaries for such
fiscal year, determined on a consolidated basis and in accordance with GAAP, for
and with respect to each such fiscal year. Such fee is in addition to all other
fees, interest and charges payable by Borrower to Lender and such fee will be
due and payable on the thirtieth (30th) day after the close of each of fiscal
year of Borrower for which it has Income Before Taxes equal to or greater then
$200,000, based on Borrower’s internally prepared financial statements; but
adjusted accordingly, if necessary, upon receipt of Borrower’s preliminary
audited consolidated and consolidating financial statements, which Borrower
agrees to furnish to Lender within ninety (90) days from the close of Borrower’s
fiscal year. Lender may charge such fees to Borrower’s loan account, without
prior notice. In the event Borrower shall change its fiscal year, appropriate
adjustment shall be made in the periods based on which the “success fee” will be
determined.


29

--------------------------------------------------------------------------------


3.8  Early Termination Fee. If for any reason this Agreement is terminated prior
to the end of the then current term or any renewal term of this Agreement, in
view of the impracticality and extreme difficulty of ascertaining actual damages
and by mutual agreement of the parties as to a reasonable calculation of
Lender’s lost profits as a result thereof, Borrower agrees to pay to Lender, on
demand an early termination fee in the amount set forth below if such
termination or failure is effective in the period indicated:


Amount
 
Period
     
(a) 5% of the Maximum Credit
 
From the date hereof to and including March 31, 2006;
     
 
   
(b) 3% of the sublimit on Revolving Loans plus 3% of the then outstanding
balance of the Term Loans

 
From April 1, 2006 to and including March 31, 2007; and
     
(d) 1% of the sublimit on Revolving plus 1% of the then outstanding balance of
the Term Loan
 
From April 1, 2007, to and including March 30, 2008 or if this Agreement is
extended for an additional period as provided herein, to and including the end
of the then current term;
 
provided that; Borrower shall pay one half (1/2) the amount of the early
termination computed above if and only if, all Loans are repaid simultaneously
from the proceeds of the issue and sale of by Borrower of shares of its Capital
Stock. Such early termination fee shall be presumed to be the amount of damages
sustained by Lender as a result of such early termination and Borrower agrees
that it is reasonable under the circumstances currently existing. In addition,
Lender shall be entitled to such early termination fee upon the occurrence of
any Event of Default described in Sections 10.1(g) or 10.1(h) hereof even if
Lender does not exercise its right to terminate this Agreement; but Lender
elects, at its option, to provide financing to Borrower or permit the use of
cash collateral under the Bankruptcy Code. The early termination fee provided
for in this Section 3.8 shall be deemed included in the Obligations. Borrower
waives any claim for reduction of fees whether or not such fees are treated as a
penalty.
 
30

--------------------------------------------------------------------------------



Section 4.  Conditions Precedent.


4.1  Conditions Precedent to Initial Loans and Letter of Credit Accommodations.
Each of the following is a condition precedent to Lender making the initial
Loans, and providing the initial Letter of Credit Accommodations hereunder:


(a) Lender shall have received, in form and substance satisfactory to Lender,
(i) evidence that Lender has valid, perfected and first priority security
interests in and liens upon the Collateral and any other property which is
intended to be security for the Obligations, subject only to Permitted Liens,
(ii) all releases, terminations and such other documents as Lender may request
to evidence and effectuate the termination by others who have provided financial
accommodations to any Borrower of their respective financing arrangements with
each such Borrower and the termination and release by it or them, as the case
may be, of any interest in and to any assets and properties of Borrower, duly
authorized, executed and delivered by it or each of them, including, but not
limited to, (A) UCC termination statements for all UCC financing statements
previously filed by it or any of them or their predecessors, as secured party
and Borrower, as debtor and (B) satisfactions and discharges of any mortgages,
deeds of trust or deeds to secure debt by any Borrower in favor of others in
form acceptable for recording in the appropriate government office and (iii)
evidence that the Purchase Agreements have been duly executed and delivered by
and to the appropriate parties thereto and the transactions contemplated under
the terms of the Purchase Agreements have been consummated prior to or
contemporaneously with the execution of this Agreement.
 
(b) All requisite corporate and other actions and proceedings in connection with
this Agreement and the other Financing Agreements shall be satisfactory in form
and substance to Lender, and Lender shall have received all information and
copies of all documents, including records of requisite corporate and other
actions and proceedings which Lender may have requested in connection therewith,
such documents where requested by Lender or its counsel to be certified by
appropriate corporate officers or governmental authorities.
 
(c) No material adverse change shall have occurred in the assets, business or
prospects of Borrower since the date of Lender's latest field examination and no
change or event shall have occurred which would impair the ability of any
Borrower to perform its obligations hereunder or under any of the other
Financing Agreements to which it is a party or of Lender to enforce the
Obligations or realize upon the Collateral.
 
(d) Lender shall have completed a field review of the Records and such other
information with respect to the Collateral as Lender may require to determine
the amount of Revolving Loans and Term Loans available to Borrower, the results
of which shall be satisfactory to Lender, not more than three (3) business days
prior to the Closing Date.
 
(e) Lender shall have received, in form and substance satisfactory to Lender,
all consents, waivers, acknowledgments and other agreements from third persons
which Lender may deem necessary or desirable in order to permit, protect and
perfect its security interests in and liens upon the Collateral or to effectuate
the provisions or purposes of this Agreement and the other Financing Agreements,
including acknowledgments by lessors, mortgagees and warehousemen of Lender's
liens and security interests in the Collateral, waivers by such persons of any
security interests, liens or other claims by such persons to the Collateral and
agreements permitting Lender access to, and the right to remain on, the premises
to exercise its rights and remedies and otherwise deal with the Collateral.


31

--------------------------------------------------------------------------------




(f) Lender shall have received, in form and substance satisfactory to Lender,
such opinion letters of counsel to Borrower with respect to the Purchase
Agreements, the Financing Agreements, and the security interests and liens of
Lender in the Collateral and such other matters as Lender may request.
 
(g) The other Financing Agreements requested or submitted by Lender from or to
Borrower and all instruments and documents hereunder and thereunder shall have
been duly executed and delivered to Lender, in form and substance satisfactory
to Lender.
 
(h) Lender shall have received, in form and substance satisfactory to Lender (i)
all agreements with respect to (i) the Blocked Accounts and (ii)all investment
property and all other deposit accounts of Borrower as Lender may require, duly
authorized, executed and delivered by Borrower and the appropriate depository,
financial or other applicable institution.
 
(i) Excess Availability and Suppressed Availability, as of the Closing Date,
shall not be less than $2,000,000 and $500,000 respectively, after giving the
effect to the Loans to be made to be provided in connection with the initial
transactions hereunder.
 
(j) All indebtedness owing by (i) Borrower to any Affiliate, (ii) by any
guarantor of the Obligations to Borrower or (iii) by Borrower to any
stockholder, officer or director of Borrower whether of not on Affiliate of
Borrower shall have been fully subordinated to the Obligations, to Lenders
satisfaction.
 
(k) Lender shall have received, in form and substance satisfactory to Lender,
(i) a pro forma and market value balance sheet of Borrower, reflecting the
initial transactions contemplated hereunder, including, but not limited to, (A)
the Loans and Letter Of Credit Accommodations to be provided by Lender to
Borrower, (B) the use of the proceeds of the initial Loans as provided herein
and (C) the consummation of the acquisition of the Purchased Assets by Borrower
from Seller and the other transactions contemplated by the Purchase Agreements
and (ii) a projection and forecast of Borrower’s cash flow for its current and
succeeding fiscal year all accompanied by a certificate, dated as of the Closing
Date, of the chief executive officer and chief financial officer of Borrower,
stating that such pro-forma balance sheet, market value balance sheet and
projection of cash flow, represents the reasonable, good faith opinion of such
officers as to the subject matter thereof as of the date of such certificate and
as to such other matters as Lender may request.
 
(l) Lender shall have received evidence of insurance and loss payee endorsements
required hereunder and under the other Financing Agreements, in form and
substance satisfactory to Lender, and certificates of insurance policies and/or
endorsements naming Lender as loss payee, all of which insurance shall be in
amounts, for periods, with coverage and otherwise satisfactory to Lender, in
form and substance, including policies covering business and environmental risk
with respect to the Collateral.
 
32

--------------------------------------------------------------------------------


(m) Lender shall have received a pledge in form and substance satisfactory to
Lender of all of the Capital Stock of each Subsidiary of Inyx requested by
Lender.
 
(n) Lender shall have received assignments of all Material Contracts, leases,
rent proceeds from leases distribution rights, permits, licensing agreements and
Intellectual Property, as Lender shall have requested, all in form and substance
satisfactory to Lender.
 
(o) All fees, costs and expenses owing to Lender, including the fees and
disbursements of Lender’s counsel shall have been paid, concurrently with the
execution hereof.
 
(p) Borrower shall have delivered to Lender, at its expense, an environmental
audit of the Manati Real Property conducted by an environmental engineering firm
acceptable to Lender and in form, scope and methodology satisfactory to Lender
confirming that (i) Borrower and Seller is each in compliance with all
Environmental Laws, in all material respects and (ii)there is no material
potential or actual liability of Borrower for any remedial action with respect
to any environmental condition or any other significant environmental problem.
 
(q) Lender shall have received evidence of payments or certificates, to its
satisfaction that all Federal, Commonwealth, municipal and other taxes or
charges of any Governmental Agency owing or claimed owing by Borrower have been
paid or adequate provision for the payment thereof, including payment plans, to
Lender’s satisfaction, has been made.
 
(r) Borrower shall be in full compliance with the financial covenants contained
in Sections 9.14, 9.15, 9.16 and 9.17 hereof.
 
(s) Borrower shall have furnished evidence to Lender that all property taxes on
the Real Property then due have been paid, Borrower shall have executed and
delivered to Lender all Real Estate Security and Lender shall have received
mortgagee title policies with respect thereto in such amounts and from such
insurers and with such affirmative coverage’s as Lender may request, all in form
and substance satisfactory to Lender.
 
(t) Lender shall have received recent surveys of the Manati Real Property
prepared by a licensed engineer, satisfactory to Lender, conforming to the
descriptions and showing no encroachments and certified to Lender and Lender
shall have received appraisals for the Real Property from appraisers acceptable
to Lender, addressed to Lender, all in form and substance and showing such
values therefor, as shall be acceptable to Lender.
 
(u) The market value balance sheet of Borrower, the certificate and the
projection referred to in Section 4.1 (k) hereof shall reflect to Lender’s
satisfaction that Borrower is Solvent.
 
(v) Lender shall have received evidence of zoning of the Real Property
disclosing no violation of applicable regulations, satisfactory to Lender and
flood zone certificates for the Real Property, satisfactory to Lender.
 
(w) Lender shall have received, in form and substance satisfactory to Lender, a
guarantee of payment of the Obligations by each Affiliate of Borrower requested
by Lender, secured by a first and only liens and security interests (except for
those permitted by Section 9.8(a) hereof) in each such Persons assets in favor
of Lender, including real property, Equipment Inventory and Accounts of Inyx
Pharma, Ltd.
 
(x) With respect to the Purchase Agreements and the Purchased Assets:
 
(i) Lender shall have received, in form and substance satisfactory to Lender,
evidence that the Purchase Agreements, have been duly executed and delivered by
and to the appropriate parties thereto and the transactions contemplated under
the terms of the Purchase Agreements shall have closed and have been consummated
prior to or contemporaneously with the execution of this Agreement;
 
33

--------------------------------------------------------------------------------


(ii) Lender shall have received, in form and substance satisfactory to Lender,
the agreement of the Seller consenting to the collateral assignment by Borrower
to Lender of all of Borrower's rights and remedies and claims for damages,
indemnification or other relief under the Purchase Agreements and granting
Lender such other rights as Lender may require, duly authorized, executed and
delivered by Seller;
 
(iii) Lender shall have received in form and substance satisfactory to Lender
such opinion letters of counsel to the Seller with respect to the Purchase
Agreements, the consummation of the transactions contemplated thereby and as to
such other matters as Lender may request;
 
(iv) Lender shall have received in form and substance satisfactory to Lender
evidence that all payments required to be made by Borrower in connection with
the Purchase Agreements have been, or concurrently with the making of the
Initial Loans will be, made;
 
(v) The purchase price for the Purchased Assets payable by Borrower to Seller
shall not exceed $15,000,000;
 
(vi) No court of competent jurisdiction has issued any injunction, restraining
order or other order which prohibits consummation of the transactions described
in the Purchase Agreements and no governmental or other action or proceeding has
been threatened or commenced, seeking any injunction, restraining order or other
order which seeks to void or otherwise modify the transactions described in the
Purchase Agreements and no law, regulation, order, judgment or decree of any
governmental authority shall exist which has or could reasonably be expected to
have a Material Adverse Effect; and
 
(vii) Inyx USA shall have acquired from Seller, pursuant to the Purchase
 Agreements, good and marketable title to the Purchased Assets to Lender’s
satisfaction  free and clear of all liens, claims, charges, encumbrances,
security interest and rights of  third parties, except Permitted Liens.
 
(y) Lender shall have received all such subordination agreements,
non-disturbance agreements, assignments of leases, landlord’s consents and other
agreements and consents from landlords, subtenants, mortgagees and others with
respect to the Real Estate Security and with respect to each Affiliate of
Borrowrs, as Lender shall request.
 
(z) Lender shall have received estoppel certificates from all of Seller’s
landlords, customers, suppliers and others with whom Borrower will do business
or have contractual arrangements showing that no defaults thereunder exist or
that any alleged default will not have a Material Adverse Effect.
 
(aa) Lender shall have received appraisals for the Real Estate Security and the
Purchased Equipment from American Appraisal Associates, dated March 9, 2005 and
March 8, 2005, respectively.
 
(bb) Laurus shall have (i) delivered to Lender a certificate of Laurus,
specifying the amount of Debt of Inyx and its Subsidiaries to Laurus, the
security therefore and the amount to be paid to pay and discharge such Debt in
full, (ii) entered into such agreements with Lender with respect to the payment
of such Debt and the assignment or release of the security therefore as Lender
may request and (iii) assigned to Lender or released of all security for such
Debt, all in form and substance satisfactory to Lender.
 
34

--------------------------------------------------------------------------------


(cc) Lender shall have received evidence satisfactory to Lender that all
payments required to be made by Borrower (i) to pay and discharge the debt to
Laurus and effect the release of security therefore and (ii) to acquire the
Purchased Assets and pay the purchase price therefore, will be made concurrently
with the making of the Initial Loans.
 
(dd) Lender shall have received assignments of key man life insurance policies,
satisfactory to Lender in all respects, in the aggregate amount of $4,000,000,
insuring the life of Jack Kachkar.
 
(ee) Lender shall have received background reports, satisfactory to Lender in
all respects, on the principal shareholders and officers of Borrower.
 
(ff) The amount payable to Laurus to pay in full and discharge the Debt of
Borrower to Laurus shall not exceed the amount of $13,000,000.


Notwithstanding that all conditions specifies in this Section 4.1 have not been
complied with or fulfilled by the Closing Date, Lender may permit Borrower
periods of up to sixty (60) days from the Closing Date to comply with and
satisfy one or more of the conditions specified in this Section 4.1 hereof which
have not been complied with and satisfied as of the Closing Date and may defer
funding of, fund partially or not fund at all, any or all of the initial and
future Loans as Lender shall determine, unless and until such conditions have
been satisfied, all in Lender’s discretion. Lender shall have no liability to
Borrower whatsoever for not funding any or all of the Loans if any such
condition is not satisfied within such 30 day period.


4.2  Conditions Precedent to All Loans And Letter of Credit Accommodations. Each
of the following is an additional condition precedent to Lender making Loans to
Borrower, including the initial and any future Loans:

(a) all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of the making of each such Loan and after giving effect thereto;
 
(b) no Event of Default and no event or condition which, with notice or passage
of time or both, would constitute an Event of Default, shall exist or have
occurred and be continuing on and as of the date of the making of such Loan, and
after giving effect thereto;  
 
(c) No law, regulation, order, judgment or decree of any governmental authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the Loans or (B) the consummation of the transactions
contemplated pursuant to the terms hereof or the other Financing Agreements or
(ii) has or could reasonably be expected to have a Material Adverse Effect; and
 
(d) Lender shall have received such certificates, from such persons and in such
detail, as to the forgoing matters and as to such other matters covered by this
Agreement, as it may have requested.


35

--------------------------------------------------------------------------------


4.3  Additional Conditions Precedent to Term Loans. Each of the following is an
additional condition precedent to Lender making disbursements of Term Loan A to
Borrower of amounts thereof not disbursed at closing as part of the initial
Loans:
 
(a) Any condition precedent specified in Section 4.1 hereof or elsewhere herein
to the making of the initial Loans not satisfied at the time of making of the
initial Loans the satisfaction of which had been deferred by Lender shall have
been fulfilled to Lender’s satisfaction;
 
(b) All such conditions shall have been satisfied within the time prescribed, to
Lenders satisfaction;
 
(c) No material adverse change shall have occurred in the assets, business or
prospects of Borrower since the Closing Date and no change or event shall have
occurred which would impair the ability of Borrower or any Obligor to perform
its obligations hereunder or under any of the other Financing Agreements to
which it is a party or of Lender to enforce the Obligations or realize upon the
Collateral;
 
(d) Lender shall have approved the purpose for which the proceeds of such Term
Loan are to be used;
 
(e) Lender shall have received such appraisals as it may have requested; and
 
(f) All conditions specified in Section 4.2 hereof must continue to be satisfied
at and as of the date of each disbursement.


Section 5.  Grant of Security Interest.


5.1  Grant of Security Interest. To secure payment and performance of all
Obligations, Borrower hereby grants to Lender a continuing security interest in,
a lien upon, and a right of set off against, and hereby assigns to Lender as
security, the following property and interests in property of Borrower, whether
now owned or hereafter acquired or existing, and wherever located (together with
all other collateral security for the Obligations at any time granted to or held
or acquired by Lender collectively (the “Collateral”).


(a) all Accounts;
 
(b) all present and future general intangibles, including all Intellectual
Property;
 
(c) all Inventory;
 
(d) all Equipment;
 
(e) all Real Property and fixtures and all Real Estate Security;
 
(f) all chattel paper, including all tangible and electronic chattel paper;
 
(g) all instruments, including all promissory notes;
 
(h) all documents;
 
(i) all deposit accounts;
 
(j) all letters of credit, banker’s acceptances and similar instruments and
including all letter of credit rights;
 
(k) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of surety ship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;
 
36

--------------------------------------------------------------------------------


(l) all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (ii) monies, credit balances, deposits and other
property of Borrower, now or hereafter held or received by or in transit to
Lender or at any other depository or other institution from or for the account
of Borrower whether for safekeeping, pledge, custody, transmission, collection
or otherwise;
 
(m) all commercial tort claims, including, without limitation, those identified
in the Information Certificate;
 
(n) to the extent not otherwise described above, all Receivables and all goods;
 
(o) all Records;
 
(p) the leases of all premises leased by Borrower(including an assignment
thereof);
 
(q) all motor vehicles;
 
(r) all shares of capital stock of each Subsidiary of Borrower and the
certificates representing such shares;
 
(s) assignment of proceeds of Manufacturing Contracts, including rents; and
 
(t) all products and proceeds of the foregoing in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other collateral and any indemnities, warranties and guaranties
payable by reason of loss or damage to or otherwise with respect to any of the
foregoing items.

5.2  Perfection of Security Interest. Borrower irrevocably and unconditionally
authorizes Lender (or its agent) to file at any time and from time to time such
financing statements with respect to the Collateral naming Lender or its
designee as the secured party and Borrower as debtor, as Lender may require, and
including any other information with respect to Borrower or otherwise required
by Article 9 of the Uniform Commercial Code of such jurisdiction as Lender may
determine, together with any amendments and continuations with respect thereto,
which authorization shall apply to all financing statements filed on, prior to
or after the date hereof. Borrower hereby ratifies and approves all financing
statements naming Lender or its designee as secured party and Borrower as debtor
with respect to the Collateral (and any amendments with respect to such
financing statements) filed by or on behalf of Lender prior to the date hereof
and ratify and confirm the authorization of Lender to file such financing
statements (and amendments, if any). Borrower hereby authorizes Lender to adopt
on behalf of Borrower any symbol required for authenticating any electronic
filing. In the event that the description of the Collateral in any financing
statement naming Lender or its designee as the secured party and Borrower as
debtor includes assets and properties of Borrower that do not at any time
constitute Collateral, whether hereunder, under any of the other Financing
Agreements, or otherwise, the filing of such financing statement shall
nonetheless be deemed authorized by Borrower to the extent of the Collateral
included in such description and it shall not render the financing statements
ineffective as to any of the Collateral or otherwise affect the financing
statement as it applies to any of the Collateral. In no event shall Borrower at
any time file, or permit or cause to be filed, any correction statement or
termination statement with respect to any financing statement (or amendment or
continuation with respect thereto) naming Lender or its designee as secured
party and any Borrower as debtor.


37

--------------------------------------------------------------------------------


Section 6.  Collection And Administration


6.1  Borrower’s Loan Account. Lender shall maintain one or more loan account(s)
on its books in which shall be recorded (a) all Loans, Letter of Credit
Accommodations and other Obligations and the Collateral, (b) all payments made
by or on behalf of Borrower and (c) all other appropriate debits and credits as
provided in this Agreement, including fees, charges, costs, expenses and
interest. All entries in the loan account(s) shall be made in accordance with
Lender's customary practices as in effect from time to time.


6.2  Statements. Within ten(10) Business Days after the first day of the month,
Lender shall render to Borrower each month a statement setting forth the balance
in the Borrower’s loan account(s) maintained by Lender for Borrower pursuant to
the provisions of this Agreement, including principal, interest, fees, costs and
expenses. Each such statement shall be subject to subsequent adjustment by
Lender but shall, absent manifest errors or omissions, be considered correct and
deemed accepted by Borrower and conclusively binding upon Borrower as an account
stated except to the extent that Lender receives a written notice from Borrower
of any specific exceptions of Borrower thereto within thirty (30) days after the
date such statement has been mailed by Lender. Until such time as Lender shall
have rendered to Borrower a written statement as provided above, the balance in
Borrower’s loan account(s) shall be presumptive evidence of the amounts due and
owing to Lender by Borrower.


6.3  Collection of Accounts.
 
(a) Borrower shall establish and maintain, at their expense, blocked accounts or
lock boxes and related blocked accounts (in either case, "Blocked Accounts"), as
Lender may specify, with such banks as are acceptable to Lender into which
Borrower shall promptly deposit and direct their account debtors, to directly
remit all payments on Receivables, including Accounts and all payments
constituting proceeds of Inventory, Equipment or other Collateral in the
identical form in which such payments are made, whether by cash, check or other
manner. The banks at which the Blocked Accounts are established shall enter into
an agreement, in form and substance satisfactory to Lender, providing that all
items received or deposited in the Blocked Accounts are the property of Lender,
that the depository bank has no lien upon, or right to setoff against, the
Blocked Accounts, the items received for deposit therein, or the funds from time
to time on deposit therein and that the depository bank will wire, or otherwise
transfer, in immediately available funds, on a daily basis, all funds received
or deposited into the Blocked Accounts to such bank account of Lender as Lender
may from time to time designate for such purpose ("Payment Account"). Borrower
agrees that all payments made to such Blocked Accounts or other funds received
and collected by Lender, whether on the Accounts or as proceeds of Inventory,
Equipment or other Collateral or otherwise shall be the property of Lender.
 
38

--------------------------------------------------------------------------------


(b) For purposes of calculating the amount of the Loans available to Borrower,
such payments will be applied (conditional upon final collection) to the
Obligations on the Business Day of receipt by Lender of immediately available
funds in the Payment Account provided such payments and notice thereof are
received in accordance with Lender's usual and customary practices as in effect
from time to time and within sufficient time to credit Borrower's loan account
on such day, and if not, then on the next business day. For the purposes of
calculating interest on the Obligations, payments or other funds received will
be applied (conditional upon final collection) to the Obligations one(1)
business day(s) following the date of receipt of immediately available funds by
Lender in the Payment Account provided such payments or other funds and notice
thereof are received in accordance with Lender's usual and customary practices
as in effect from time to time and within sufficient time to credit Borrower's
loan account on such day, and if not, then on the next business day.
 
(c) Borrower and all of its Subsidiaries and other Affiliates, shareholders,
directors, employees or agents shall, acting as trustee for Lender, receive, as
the property of Lender, any monies, checks, notes, drafts or any other payment
relating to and/or proceeds of Accounts or other Collateral which come into
their possession or under their control and immediately upon receipt thereof,
shall deposit or cause the same to be deposited in the Blocked Accounts, or
remit the same or cause the same to be remitted, in kind, to Lender. In no event
shall the same be commingled with Borrower’s own funds. Borrower agree to
reimburse Lender on demand for any amounts owed or paid to any bank at which a
Blocked Account is established or any other bank or person involved in the
transfer of funds to or from the Blocked Accounts arising out of Lender's
payments to or indemnification of such bank or person. The obligation of
Borrower to reimburse Lender for such amounts pursuant to this Section 6.3 shall
survive the termination or non-renewal of this Agreement.

 
(d) In addition to the account referred to in Section 6.3(a) hereof, Borrower
may establish and maintain, at their expense, deposit account arrangements with
the banks set forth on Schedule 8.8 hereto. The banks set forth on Schedule 8.8
hereto constitute all of the banks with whom Borrower has deposit account
arrangements as of the date hereof and identifies each of the deposit accounts
at such banks and describes the nature of the use of such deposit account by
Borrower. Borrower shall deposit all proceeds from sales of Inventory in every
form (including, without limitation, cash, checks, credit card sales drafts,
credit card sales or charge slips or receipts and other forms of daily store
receipts and the collections and proceeds thereof in whatever form) from each
location of Borrower and all proceeds of Collateral, on each business day into
the deposit accounts of Borrower used solely for such purpose and identified to
each location as set forth on Schedule 8.8 hereto. Borrower shall irrevocably
authorize and direct in writing, in form and substance satisfactory to Lender,
each of the banks into which proceeds from sales of Inventory from each location
of Borrower and any and all other proceeds of Collateral are at any time
deposited as provided above to send by wire transfer on a daily basis, to an
account or accounts designated by Lender, all funds deposited in such account,
and shall irrevocably authorize and direct in writing its account debtors, to
directly remit payments on its Accounts, Receivables and all other payments
constituting proceeds of Inventory and collections to the Blocked Accounts
described in Section 6.3(a) above.


39

--------------------------------------------------------------------------------


6.4  Payments. All Obligations shall be payable to the Payment Account as
provided in Section 6.3 or such other place as Lender may designate from time to
time. Lender may apply payments received or collected from Borrower or for the
account of Borrower (including the monetary proceeds of collections or of
realization upon any Collateral) to such of the Obligations, whether or not then
due, in such order and manner as Lender determines. At Lender's option, all
principal, interest, fees, costs, expenses and other charges provided for in
this Agreement or the other Financing Agreements may be charged directly to the
loan account(s) of Borrower. Borrower shall make all payments to Lender on the
Obligations free and clear of, and without deduction or withholding for or on
account of, any setoff, counterclaim, defense, duties, taxes, levies, imposts,
fees, deductions, withholding, restrictions or conditions of any kind. If after
receipt of any payment of, or proceeds of Collateral applied to the payment of,
any of the Obligations, Lender is required to surrender or return such payment
or proceeds to any Person for any reason, then the Obligations intended to be
satisfied by such payment or proceeds shall be reinstated and continue and this
Agreement shall continue in full force and effect as if such payment or proceeds
had not been received by Lender. Borrower shall be liable to pay to Lender, and
do hereby indemnify and hold Lender harmless for the amount of any payments or
proceeds surrendered or returned. This Section 6.4 shall remain effective
notwithstanding any contrary action which may be taken by Lender in reliance
upon such payment or proceeds. This Section 6.4 shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement. Without
limiting the forgoing all payments made by any Borrower un-der this Agreement,
and the other Financing Agreements shall be made without reduction for or on
account of, any pre-sent or future income or other taxes, levies, imposts,
duties, charges, fees, deductions, withholdings, now or here-after imposed,
levied, collected, withheld or assessed by any country (or by any political
subdivision or taxing authority thereof or therein, including England) other
than taxes of the Commonwealth of Puerto Rico measured by or based upon the
overall net income of the Lender (such taxes being called "Taxes"). If any Taxes
are required to be withheld from any amounts payable to the Lender hereunder or
any other Financing Agreement, the amounts so payable to the Lender shall be
increased to the extent necessary to yield to the Lender (after payment of all
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement or such other Financing Agreement. It is
understood and agreed that the Borrowers shall be obligated to so "gross-up"
with respect to payments to the Lender under or in connection with the Loans and
Letter of Credit Accommodations even though the Borrower claims an exemption
from the payment or withholding of Taxes imposed under the laws of England or
any governmental agency or body thereof with respect to such payments to the
Lender. Whenever any Tax is payable by a Borrower, as promptly as possible
thereafter, such Borrower shall send to the Lend-er, a certified copy of an
original official receipt showing payment thereof. If the Borrower fails to pay
any Taxes when due to the appropriate taxing authority or fails to remit to the
Lender the required re-ceipts or other required documentary evidence, the
Borrower shall indemnify the Lender for any incremental taxes, interest or
penalties that may become payable by the Lender as a result of any such failure.
 
40

--------------------------------------------------------------------------------


6.5  Authorization to Make Loans. Lender is authorized to make the Loans and
provide Letter of Credit Accommodations based upon telephonic or other
instructions received from anyone purporting to be an officer of Borrower or
other authorized person or, at the discretion of Lender, if such Loans are
necessary to satisfy any Obligations. All requests for Loans and Letter of
Credit Accommodations, hereunder shall specify the date on which the requested
advance is to be made or established (which day shall be a Business Day) and the
amount of the requested Loan and Letter of Credit Accommodation. Requests
received before 11:00 a.m. Atlantic Standard Time on a Business Day shall be
processed on that day. Requests received after 11:00 a.m. Atlantic Standard time
on any day shall be deemed to have been made as of the opening of business on
the immediately following business day. All Loans and Letter of Credit
Accommodations under this Agreement shall be conclusively presumed to have been
made to, and at the request of and for the benefit of, Borrower when deposited
to the credit of Borrower or otherwise disbursed or established in accordance
with the instructions of Borrower’s Agent or in accordance with the terms and
conditions of this Agreement.


6.6  Use of Proceeds. Borrower shall use the initial proceeds of the Loans
provided by Lender to Borrower hereunder only for: (a) payments to each of the
persons listed in the disbursement direction letter furnished by Borrower to
Lender on or about the date hereof including (i) payments to the Seller in
respect of the purchase price for the Purchased Assets under the Purchase
Agreements, and (ii) payments to Laurus to pay and discharge in full all Debt of
Borrower to Laurus, (b) working capital and (c) costs, expenses and fees in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the other Financing Agreements, all in the amounts shown on
Schedule 6.6 hereto. All other Loans and Letter of Credit Accommodations made by
Lender to Borrower pursuant to the provisions hereof shall be used by Borrower
only for general operating, working capital and other proper corporate purposes
of Borrower not otherwise prohibited by the terms hereof. None of the proceeds
will be used, directly or indirectly, for the purpose of purchasing or carrying
any margin security or for the purposes of reducing or retiring any indebtedness
which was originally incurred to purchase or carry any margin security or for
any other purpose which might cause any of the Loans to be considered a "purpose
credit" within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, as amended. Lender may, on behalf of and for the account
of Borrower, pay directly to the Seller, to Laurus and to the other Persons
specified in the disbursement direction letter, the respective amounts payable
to them, pursuant to such letter and this Section 6.6.


Section 7.  Collateral Reporting And Covenants.


7.1  Collateral Reporting. Borrower shall provide Lender with the following
documents in a form satisfactory to Lender: (a) on a regular basis as required
by Lender, a schedule of Accounts, sales made, credits issued and cash received;
(b) on a monthly basis or more frequently as Lender may request, (i) perpetual
inventory reports or other inventory reports acceptable to Lender, (ii)
inventory reports by category, (iii) aging of accounts payable, (iv) a report of
any Inventory shrinkage or Equipment which has been stolen, and (v) a report of
any Equipment which has been sold, exchanged or otherwise transferred or
disposed of, (c) upon Lender's request, (i) copies of customer statements and
credit memos, remittance advices and reports, and copies of deposit slips and
bank statements, (ii) copies of shipping and delivery documents, and (iii)
copies of purchase orders, invoices and delivery documents for Inventory and
Equipment acquired by Borrower; (d) aging of accounts receivable on a weekly
basis or more frequently as Lender may request; and (e) such other reports as to
the Collateral as Lender shall request from time to time. If any of Borrower's
records or reports of the Collateral are prepared or maintained by an accounting
service, contractor, shipper or other agent, Borrower hereby irrevocably
authorize such service, contractor, shipper or agent to deliver such records,
reports, and related documents to Lender and to follow Lender's instructions
with respect to further services at any time that an Event of Default exists or
has occurred and is continuing.


41

--------------------------------------------------------------------------------


7.2 Accounts Covenants.



(a) Borrower shall notify Lender promptly of: (i) any material delay in
Borrower’s performance of any of its obligations to any account debtor or the
assertion of any claims, offsets, defenses or counterclaims by any account
debtor, or any disputes with account debtors, or any settlement, adjustment or
compromise thereof, (ii) all material adverse information relating to the
financial condition of any account debtor and (iii) any event or circumstance
which, to Borrower’s knowledge would cause Lender to consider any then existing
Accounts as no longer constituting Eligible Accounts. No credit, discount,
allowance or extension or agreement for any of the foregoing shall be granted to
any account debtor without Lender's consent, except in the ordinary course of
Borrower’s business in accordance with practices and policies previously
disclosed in writing to Lender. So long as no Event of Default exists or has
occurred and is continuing, Borrower shall have the right to settle, adjust or
compromise any claim, offset, counterclaim or dispute with any account debtor.
At any time that an Event of Default exists or has occurred and is continuing,
Lender shall, at its option, have the exclusive right to settle, adjust or
compromise any claim, offset, counterclaim or dispute with account debtors or
grant any credits, discounts or allowances.
 
(b) Without limiting the obligation of Borrower to deliver any other information
to Lender, Borrower shall promptly report to Lender any return of Inventory by
any one account debtor if the inventory so returned in such case has a value in
excess of $10,000. At any time that Inventory is returned, reclaimed or
repossessed, the Account (or portion thereof) which arose from the sale of such
returned, reclaimed or repossessed Inventory shall not be deemed an Eligible
Account. In the event any account debtor returns Inventory when an Event of
Default exists or has occurred and is continuing, Borrower shall, upon Lender's
request, (i) hold the returned Inventory in trust for Lender, (ii) segregate all
returned Inventory from all of its other property, (iii) dispose of the returned
Inventory solely according to Lender's instructions, and (iv) not issue any
credits, discounts or allowances with respect thereto without Lender's prior
written consent.
 
(c) With respect to each Account: (i) the amounts shown on any invoice delivered
to Lender or schedule thereof delivered to Lender shall be true and complete,
(ii) no payments shall be made thereon except payments immediately delivered to
Lender pursuant to the terms of this Agreement, (iii) no credit, discount,
allowance or extension or agreement for any of the foregoing shall be granted to
any account debtor except as reported to Lender in accordance with this
Agreement and except for credits, discounts, allowances or extensions made or
given in the ordinary course of Borrower’s business in accordance with practices
and policies previously disclosed to Lender, (iv) there shall be no setoffs,
deductions, contras, defenses, counterclaims or disputes existing or asserted
with respect thereto except as reported to Lender in accordance with the terms
of this Agreement and (v) none of the transactions giving rise thereto will
violate any applicable Commonwealth, State or Federal laws or regulations, all
documentation relating thereto will be legally sufficient under such laws and
regulations and all such documentation will be legally enforceable in accordance
with its terms.
 
42

--------------------------------------------------------------------------------


(d) Lender shall have the right at any time or times, in Lender's name or in the
name of a nominee of Lender, to verify the validity, amount or any other matter
relating to any Account or other Collateral, by mail, telephone, facsimile
transmission or otherwise.
 
(e) Borrower shall deliver or cause to be delivered to Lender, with appropriate
endorsement and assignment, with full recourse to Borrower, all chattel paper
and instruments which a Borrower now owns or may at any time acquire immediately
upon a Borrower=s receipt thereof, except as Lender may otherwise agree.



(f) Lender may, at any time or times that an Event of Default exists or has
occurred and is continuing, (i) notify any or all account debtors or other
obligors in respect thereof that the Receivables, including the Accounts have
been assigned to Lender and that Lender has a security interest therein and
Lender may direct any or all accounts debtors and other obligors to make payment
of thereof directly to Lender, (ii) extend the time of payment of, compromise,
settle or adjust for cash, credit, return of merchandise or otherwise, and upon
any terms or conditions, any and all Receivables including the Accounts or other
obligations included in the Collateral and thereby discharge or release the
account debtor or any other party or parties in any way liable for payment
thereof without affecting any of the Obligations, (iii) demand, collect or
enforce payment of any Receivables, including the Accounts or such other
obligations, but without any duty to do so, and Lender shall not be liable for
its failure to collect or enforce the payment thereof nor for the negligence of
its agents or attorneys with respect thereto and (iv) take whatever other action
Lender may deem necessary or desirable for the protection of its interests. At
any time that an Event of Default exists or has occurred and is continuing, at
Lender's request, all invoices and statements sent to any account debtor shall
state that the Accounts and such other obligations have been assigned to Lender
and are payable directly and only to Lender and Borrower shall deliver to Lender
such originals of documents evidencing the sale and delivery or lease of goods
or the performance of services giving rise to any Accounts as Lender may
require.


7.3  Inventory Covenants. With respect to the Inventory: (a) Borrower shall at
all times maintain inventory records reasonably satisfactory to Lender, keeping
correct and accurate records itemizing and describing the kind, type, quality
and quantity of Inventory, each Borrower's cost therefor and daily or weekly
withdrawals therefrom and additions thereto; (b) Borrower shall conduct (i) a
physical count of the Inventory at least once each year, but at any time or
times as Lender may request on or after an Event of Default, and (ii) test
counts of inventory at any time or times as Lender may request utilizing a third
party service therefore designated by Lender, and promptly following such
physical inventory and test counts of inventory shall supply Lender with a
report in the form and with such specificity as may be reasonably satisfactory
to Lender concerning such physical count and test counts; (c) Borrower shall not
remove any Inventory from the locations set forth or permitted herein, without
the prior written consent of Lender, except for sales of Inventory in the
ordinary course of Borrower’s business and except to move Inventory directly
from one location set forth or permitted herein to another such location; (d)
upon Lender's request, Borrower shall, at its expense, no more than four times
in any twelve (12) month period, but at any time or times as Lender may request
on or after an Event of Default, deliver or cause to be delivered to Lender
written reports or appraisals as to the Inventory in form, scope and methodology
acceptable to Lender and by an appraiser acceptable to Lender, addressed to
Lender or upon which Lender is expressly permitted to rely; (e) Borrower shall
produce, use, store and maintain the Inventory with all reasonable care and
caution and in accordance with applicable standards of any insurance and in
conformity with applicable laws (including the requirements of the Federal Fair
Labor Standards Act of 1938, as amended and all rules, regulations and orders
related thereto); (f) Borrower shall assume all responsibility and liability
arising from or relating to the production, use, sale or other disposition of
the Inventory; (g) Borrower shall not sell Inventory to any customer on
approval, or any other basis which entitles the customer to return or may
obligate Borrower to repurchase such Inventory; (h) Borrower shall keep the
Inventory in good and marketable condition, and (i) Borrower shall not, without
prior written notice to Lender, acquire or accept any Inventory on consignment
or approval.

 
43

--------------------------------------------------------------------------------


7.4  Equipment Covenants. With respect to the Equipment: (a) upon Lender's
request, Borrower shall, at its expense, at any time or times as Lender may
request on or after an Event of Default, deliver or cause to be delivered to
Lender written reports or appraisals as to the Equipment in form, scope and
methodology acceptable to Lender and by an appraiser acceptable to Lender; (b)
Borrower shall keep the Equipment in good order, repair, running and marketable
condition (ordinary wear and tear excepted); (c) Borrower shall use the
Equipment with all reasonable care and caution and in accordance with applicable
standards of any insurance and in conformity with all applicable laws; (d) the
Equipment is and shall be used in Borrower’s business and not for personal,
family, household or farming use; (e) Borrower shall not remove any Equipment
from the locations set forth or permitted herein, except to the extent necessary
to have any Equipment repaired or maintained in the ordinary course of the
business of Borrower or to move Equipment directly from one location set forth
or permitted herein to another such location and except for the movement of
motor vehicles used by or for the benefit of Borrower in the ordinary course of
business; (f) the Equipment is now and shall remain personal property and
Borrower shall not permit any of the Equipment to be or become a part of or
permanently affixed to real property; and (g) Borrower assumes all
responsibility and liability arising from the use of the Equipment. Borrower
shall deliver to Lender within five(5) Business Days of the close of
each month a schedule of all Equipment at the Manati Real Property used by a
Borrower that has been furnished by a third party for use by a Borrower in
connection with a Manufacturing Contract and is not owned by such Borrower, in
such detail, containing such information and in such form as shall be
satisfactory to Lender and accompanied by a certificate of an officer of
Borrower, in form and substance satisfactory to Lender.
 
7.5  Trade Name Covenants. With respect to its trade names and trademarks (a)
Borrower shall at all times maintain its registered trade names and trademarks,
except for trade names and trademarks no longer used or useful in Borrower’s
business; (b) Borrower shall not at any time, grant any person, a license except
for trade names and trademarks no longer used or useful in Borrower’s business,
to use any trade name or trademarks; (c) upon Lender’s request, Borrower shall,
at its expense, no more than twice in any twelve (12) months period, but at any
time or times as Lender may request on or after an Event of Default, deliver or
cause to be delivered to Lender written reports or appraisals as to its trade
names and trademarks in form, scope and methodology acceptable to Lender and by
an appraisers acceptable to Lender, addressed to Lender or upon which Lender is
expressly permitted to rely; and (d) Borrower shall not use its trade names or
trademarks to sell any assets or property other than assets and property in a
business classification similar to that currently being carried on by Borrower.


44

--------------------------------------------------------------------------------


7.6  Power of Attorney. Borrower hereby irrevocably designate and appoint Lender
(and all persons designated by Lender) as Borrower’s true and lawful
attorney-in-fact, and authorizes Lender, in Borrower’s or Lender’s name, to: (a)
at any time an Event of Default or event which with notice or passage of time or
both would constitute an Event of Default exists or has occurred and is
continuing (i) demand payment on Accounts or chattel paper or other proceeds of
Inventory or other Collateral, (ii) enforce payment of Receivables including
Accounts by legal proceedings or otherwise, (iii) enforce and exercise all of
Borrower’s rights and remedies to collect any Receivables including Accounts or
other Collateral, (iv) sell or assign any Receivable, including any Accounts
upon such terms, for such amount and at such time or times as the Lender deems
advisable, (v) settle, adjust, compromise, extend or renew any Receivable,
including any Account or any Chattel Paper (vi) discharge and release any
Receivable, including any Account, (vii) prepare, file and sign Borrower’s name
on any proof of claim in bankruptcy or other similar document against an account
debtor, (viii) notify the post office authorities to change the address for
delivery of Borrower's mail to an address designated by Lender, and open and
dispose of all mail addressed to Borrower, and (ix) do all acts and things which
are necessary, in Lender's determination, to fulfill Borrower’s obligations
under this Agreement and the other Financing Agreements and (b) at any time to
(i) take control in any manner of any item of payment or proceeds thereof, (ii)
have access to any lockbox or postal box into which any Borrower's mail is
deposited, (iii) endorse any Borrower's name upon any items of payment or
proceeds thereof and deposit the same in the Lender's account for application to
the Obligations, (iv) endorse any Borrower's name upon any chattel paper,
document, instrument, invoice, or similar document or agreement relating to any
Receivables including Account or any goods pertaining thereto or any other
Collateral, (v) sign any Borrower's name on any verification of Accounts and
notices thereof to account debtors and (vi) execute in any Borrower's name and
file any UCC financing statements or amendments thereto. Borrower hereby
releases Lender and its officers, employees and designees from any liabilities
arising from any act or acts under this power of attorney and in furtherance
thereof, whether of omission or commission, except as a result of Lender's own
gross negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.


7.7  Right to Cure. Lender may, at its option, (a) cure any default by Borrower
under any agreement with a third party or pay or bond on appeal any judgment
entered against Borrower, (b) discharge taxes, liens, security interests or
other encumbrances at any time levied on or existing with respect to the
Collateral, (c) pay or bond on appeal any judgment entered against Borrower and
(d) pay any amount, incur any expense or perform any act which, in Lender's
judgment, is necessary or appropriate to preserve, protect, insure or maintain
the Collateral and the rights of Lender with respect thereto. Lender may add any
amounts so expended to the Obligations and charge Borrower’s account therefor,
such amounts to be repayable by Borrower on demand. Lender shall be under no
obligation to effect such cure, payment or bonding and shall not, by doing so,
be deemed to have assumed any obligation or liability of Borrower. Any payment
made or other action taken by Lender under this Section shall be without
prejudice to any right to assert an Event of Default hereunder and to proceed
accordingly.


45

--------------------------------------------------------------------------------


7.8  Access to Premises. From time to time as requested by Lender, at the cost
and expense of Borrower (a) Lender or its designee shall have complete access to
all of Borrower’s premises during normal business hours and after notice to
Borrower or at any time and without notice to Borrower if an Event of Default
exists or has occurred and is continuing, for the purposes of inspecting,
verifying and auditing the Collateral and all of Borrower’s books and records,
including the Records, and (b) Borrower shall promptly furnish to Lender such
copies of such books and records or extracts therefrom as Lender may request,
and (c) use during normal business hours such of Borrower’s personnel,
equipment, supplies and premises as may be reasonably necessary for the
foregoing and if an Event of Default exists or has occurred and is continuing
for the collection of Accounts and realization of other Collateral.
 
7.9  Chattel Paper Covenants. (a) Borrower represents and warrants to Lender
that Borrower does not have any chattel paper (whether tangible or electronic)
or instruments as of the date hereof, except as set forth in Schedule 7.9
hereto. In the event that Borrower shall be entitled to or shall receive any
chattel paper or instrument after the date hereof, Borrower shall promptly
notify Lender thereof in writing. Promptly upon the receipt thereof by or on
behalf of Borrower (including by any agent or representative), Borrower shall
deliver, or cause to be delivered to Lender, all tangible chattel paper and
instruments that Borrower has or may at any time acquire, accompanied by such
instruments of transfer or assignment duly executed in blank as Lender may from
time to time specify in each case except as Lender may otherwise agree. At
Lender’s option, Borrower shall, and Lender may at any time on behalf of
Borrower, cause the original of any such instrument or chattel paper to be
conspicuously marked in a form and manner acceptable to Lender with the
following legend referring to chattel paper or instruments as applicable: “This
______________________________________ is subject to the security interest of
Westernbank Puerto Rico and any sale, transfer, assignment or encumbrance of
this ___________________________________________ violates the rights of such
secured party”.
 
(b) In the event that Borrower shall at any time hold or acquire an interest in
any electronic chattel paper or any “transferable record” (as such term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), Borrower shall promptly notify
Lender thereof in writing. Promptly upon Lenders request, Borrower shall take,
or cause to be taken, such actions as Lender may request to give Lender control
of such electronic chattel paper under Section 9-105 of the UCC and control of
such transferable record under Section 201 of the Federal Electronic Signatures
in Global and National Commence Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as in effect in such jurisdiction.
 
46

--------------------------------------------------------------------------------


7.10  Letters of Credit. Borrower represents and warrants to Lender that
Borrower is not the beneficiary or otherwise entitled to any right to payment
under any letter of credit, banker’s acceptance or similar instrument as of the
date hereof. In the event that Borrower shall be entitled to or shall receive
any right to payment under any Letter of Credit banker’s acceptance or any
similar instrument, whether as beneficiary thereof or otherwise after the date
hereof, Borrower shall promptly notify Lender thereof in writing. Borrower shall
immediately, as Lender may specify, either (i) deliver, or cause to be delivered
to Lender, with respect to any such letter of credit, banker’s acceptance or
similar instrument, the written agreement of the issuer and any other nominated
person obligated to make any payment in respect thereof (including any
confirming or negotiating bank), in form and substance satisfactory to Lender
consenting to the assignment of the proceeds of the letter of credit to Lender
by Borrower and agreeing to make all payment thereon directly to Lender or as
Lender may otherwise direct or (ii) cause Lender to become, at such person’s
expense, the transferee beneficiary of the letter of credit, banker’s acceptance
or similar instrument (as the case may be.


7.11  Deposit Accounts. Borrower represents and warrants to Lender that Borrower
does not have any deposit accounts as of the date hereof, except as set forth in
Schedule 8.8 hereto. Borrower shall not, directly or indirectly, after the date
hereof open, establish or maintain any deposit account unless each of the
following conditions is satisfied: (i) Lender shall have received not less than
fifteen (15) Business Days prior written notice of the intention of a Borrower
to open or establish such account which notice shall specify in reasonable
detail and specificity acceptable to Lender the name of the account, the owner
of the account, the name and address of the bank at which such account is to be
opened or established, the individual at such bank with whom such Lender is
dealing and the purpose of the account and Lender shall have consented thereto
in writing, (ii) the bank where such account is opened or maintained shall be
reasonably acceptable to Lender and (iii) on or before the opening of such
deposit account, Borrowers shall as Lender may specify, either (A) deliver to
ender a Deposit Account Control Agreement in form and substance satisfactory to
Lender with respect to such deposit account duly authorized, executed and
delivered by such Person and the bank at which such deposit account is opened
and maintained or (B) arrange for Lender to become the customer of the bank with
respect to the deposit account on terms and conditions acceptable to lender. The
terms of this subsection 7.11 shall not apply to deposit accounts specifically
and exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of a Borrower’s salaried employees.


7.12  Investment Property. Borrower represents and warrants to Lender that
Borrower does not own or hold, directly or indirectly, beneficially or as record
owner or both, any investment property, as of the date hereof, or have any
investment account, securities account, commodity account or other similar
account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the date hereof, in each case
except as set forth in Schedule 7.12 hereto. In the event that any Borrower
shall be entitled to or shall at any time after the date hereof hold or acquire
any certificated securities, Borrower shall promptly endorse, assign and deliver
the same to Lender, accompanied by such instruments of transfer or assignment
duly executed in blank as Lender may from time to time specify. If any
securities now owned or hereafter acquired by Borrowers are uncertificated and
are issued to a Borrower or its nominee directly by the issuer thereof, Borrower
shall immediately notify Lender thereof and shall as Lender may specify, either
(i) cause the issuer to agree to comply with instructions from Lender as to such
securities, without further consent of any of Borrower or such nominee, or (ii)
arrange for Lender to become the registered owner of the securities. Borrower
shall not, directly or indirectly, after the date hereof open, establish or
maintain any investment account, securities account, commodity account or any
other similar account (other than a deposit account) with any securities
intermediary or commodity intermediary unless each of the following conditions
is satisfied (i) Lender shall have received not less than fifteen (15) Business
Days prior written notice of the intention of Borrower to open or establish such
account which notice shall specify in reasonable detail and specificity
acceptable to Lender the name of the account, the owner of the account, the name
and address of the securities intermediary or commodity intermediary at which
such account is to be opened or established, the individual at such intermediary
with whom Borrower are dealing and the purpose of the account and Lender shall
have consented thereto in writing, (ii) the securities intermediary or commodity
intermediary (as the case may be) where such account is opened or maintained
shall be acceptable to Lender, and (iii) on or before the opening of such
investment account, securities account or other similar account with a
securities intermediary or commodity intermediary, such person shall as Lender
may specify, either (A) execute and deliver, and cause to be executed and
delivered to Lender, a Pledge Agreement and an Investment Property Control
Agreement in form and substance satisfactory to Lender with respect thereto duly
authorized, executed and delivered by Borrower and such securities intermediary
or commodity intermediary or (B) arrange for Lender to become the entitlement
holder with respect to such investment property on terms and conditions
acceptable to Lender.


47

--------------------------------------------------------------------------------


7.13  Tort Claims. Borrower represents and warrants to Lender that Borrower does
not have any commercial tort claims as of the date hereof, except as set forth
on Schedule 7.11 hereto. In the event that Borrower shall at any time after the
date hereof have any commercial tort claims Borrower shall promptly notify
Lender thereof in writing, which notice shall (i) set forth in reasonable detail
the basis for and nature of such commercial tort claim and (ii) include the
express grant by Borrower to Lender of a security interest in such commercial
tort claim (and the proceeds thereof). In the event that such notice does not
include such grant of a security interest, the sending thereof by Borrower to
Lender shall be deemed to constitute such grant to Lender. Upon the sending of
such notice, any commercial tort claim described therein shall constitute part
of the Collateral and shall be deemed included therein. Without limiting the
authorization of Lender provided herein or otherwise arising by the execution by
Borrower of this Agreement or any of the other Financing Agreements, Lender is
hereby irrevocably authorized from time to time and at any time to file such
financing statements naming Lender or its designee as secured party and Borrower
as debtor, or any amendments to any financing statements, covering any such
commercial tort claim as Collateral. In addition, Borrower shall promptly upon
request by Lender, execute and deliver, or cause to be executed and delivered,
to Lender such other agreements, documents and instruments as Lender may require
in connection with such commercial tort claim.


48

--------------------------------------------------------------------------------


7.14  Third Party Possession. Borrower represents and warrants to Lender that it
does not have any goods, documents of title or other collateral in the custody,
control or possession of a third party as of the date hereof, except for goods
located in the United States in transit to a location of Borrower permitted
herein in the ordinary course of business of Borrower in the possession of the
carrier transporting such goods. In the event that any goods, documents of title
or other collateral are at any time after the date hereof in the custody,
control or possession of any other person or such carriers, Borrower shall
promptly notify Lender thereof in writing; provided that, as to such carriers,
Borrower need only notify Lender on an aggregate basis. Promptly upon Lender’s
request, Borrower shall deliver a Collateral Access Agreement in form and
substance satisfactory to Lender, duly authorized, executed and delivered by any
such person and Borrower.


7.15  Additional Actions. Borrower shall take any other actions reasonably
requested by Lender from time to time to cause the attachment, perfection and
first priority of, and the ability of Lender to enforce, the security interest
of Lender in any and all of the Collateral, including, without limitation, (i)
executing, delivering and, where appropriate, filing, financing statements and
amendments relating thereto under the UCC or other applicable law, to the
extent, if any, Borrower’s signature thereon is required therefor, (ii) causing
Lender’s name to be noted as secured party on any certificate of title for a
titled good if such notation is a condition to attachment, perfection or
priority of, or ability of Lender to enforce, the security interest of Lender in
such Collateral, (iii) complying with any provision of any statute, regulation
or treaty of the United States, any State of the United States, Puerto Rico and
the United States Virgin Islands as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
Lender to enforce, the security interest of Lender in such Collateral, (iv)
obtaining the consents and approvals of any governmental authority or third
party, including, without limitation, any consent of any licensor, lessor or
other person obligated on Collateral, and taking all actions required by any
earlier versions of the UCC or by other law, as applicable in any relevant
jurisdiction and (v) transferring any and all deposit accounts and investment
property to a financial institution or account specified by Lender.


Section 8.  Representations And Warranties.
 
Borrower hereby represents and warrants to Lender the following (which shall
survive the execution and delivery of this Agreement), the truth and accuracy of
which are a continuing condition of the making of Loans and providing Letter of
Credit Accommodations by Lender to Borrower:


8.1  Corporate Existence, Power And Authority; Subsidiaries. Inyx is a
corporation duly organized and in good standing under the laws of the State of
Nevada. Inyx Pharma, Ltd. is a corporation duly organized and in good standing
under the laws of England And Wales. Inyx USA is a corporation duly organized
and in good standing under the laws of the Isle Of Man. Each such Person is duly
qualified as a foreign corporation in good standing in all states or other
jurisdictions where the nature and extent of the business transacted by it or
the ownership of assets makes such qualification necessary, except for those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect. The execution, delivery and performance of this Agreement, the
other Financing Agreements and the transactions contemplated hereunder and
thereunder (a) are all within Borrower’s corporate or partnership powers, (b)
have been duly authorized, (c) are not in contravention of law or the terms of
Borrower’s certificate of incorporation, by-laws, or other organizational
documentation, or any indenture, agreement or undertaking to which Borrower is a
party or by which Borrower or its property is bound and (d) except for those
arising pursuant to the Financing Agreements will not result in the creation or
imposition of, or require or give rise to any obligation to grant, any lien,
security interest, charge or other encumbrance upon any property of Borrower.
This Agreement and the other Financing Agreements constitute legal, valid and
binding obligations of Borrower enforceable in accordance with their respective
terms.


49

--------------------------------------------------------------------------------


8.2  Financial Statements; No Material Adverse Change. All financial statements
relating to Borrower or its Affiliates which have been or may hereafter be
delivered by Borrower or any of its Affiliates to Lender have been prepared in
accordance with GAAP and fairly present the financial condition and the results
of operations of Borrower and such Affiliates as of the dates and for the
periods set forth therein. Except as disclosed in any interim financial
statements furnished by Borrower or any of its Affiliates to Lender prior to the
date of this Agreement, there has been no material adverse change in the assets,
liabilities, properties and condition, financial or otherwise, of Borrower or
any of its Affiliates since the date of the most recent audited financial
statements furnished by to Lender prior to the date of this Agreement.


8.3  Chief Executive Office; Collateral Locations. The chief executive office of
Borrower and such Person’s Records concerning Accounts are located only at the
address set forth below on the signature page hereto and its only other places
of business and the only other locations of Collateral, if any, are the
addresses set forth in the Information Certificate. The Information Certificate
correctly identifies any of such locations which are not owned by Borrower and
sets forth the owners and/or operators thereof and to the best of Borrower’s
knowledge, the holders of any mortgages on such locations.
 
8.4  Priority of Liens; Title to Properties. The security interests and liens
granted to Lender under this Agreement and the other Financing Agreements
constitute valid and perfected first priority liens and security interests in
and upon the Collateral subject only to those non material liens indicated on
Part 1 of Schedule 8.4 hereto the existence of which has previously been
approved, in writing by Lender. Borrower has good and marketable title to all of
its properties and assets, including the Purchased Assets subject to no liens,
mortgages, pledges, security interests, encumbrances or charges of any kind,
except those granted to Lender and such others as may be specifically listed on
Parts 1 and 2 of Schedule 8.4 hereto and as to those listed, if any, on Part 2
of Schedule 8.4 hereto only as specifically set forth therein and only on the
assets and properties specifically identified therein.


50

--------------------------------------------------------------------------------


8.5  Tax Returns. Except as disclosed in the Information Certificate, Borrower
has filed, or caused to be filed, in a timely manner all tax returns, reports
and declarations which are required to be filed by it (without requests for
extension, except as previously disclosed in writing to Lender). All information
in such tax returns, reports and declarations is complete and accurate in all
material respects. Borrower has paid or caused to be paid all taxes due and
payable or claimed due and payable in any assessment received by it, except
taxes the validity of which are being contested in good faith by appropriate
proceedings diligently pursued and available to Borrower and with respect to
which adequate reserves have been set aside on its books. Adequate provision has
been made for the payment of all accrued and unpaid Federal, State,
Commonwealth, county, local, foreign and other taxes whether or not yet due and
payable and whether or not disputed.


8.6  Litigation. Except as set forth on the Information Certificate or in
Schedule 8.6 hereto, there is no present investigation by any governmental
agency pending, or to the best of Borrower’s knowledge threatened, against or
affecting Borrower, its assets or business and there is no action, suit,
proceeding or claim by any Person pending, or to the best of Borrower’s
knowledge threatened, against Borrower or its assets or goodwill, or against or
affecting any transactions contemplated by this Agreement, which if adversely
determined against Borrower would result in any material adverse change in the
assets, business or prospects of Borrower or would impair the ability of
Borrower to perform its obligations hereunder or under any of the other
Financing Agreements to which it is a party or of Lender to enforce any
Obligations or realize upon any Collateral.


8.7  Compliance with Other Agreements and Applicable Laws. Borrower is not in
default in any material respect under, or in violation in any material respect
of any of the terms of, any agreement, contract, instrument, lease or other
commitment to which it is a party or by which it or any of its assets are bound
and Borrower is in compliance in all material respects with all applicable
provisions of laws, rules, regulations, licenses, permits, approvals and orders
of any foreign, Federal, State or local governmental authority.


8.8  Bank Accounts. All of the deposit accounts, merchant payment accounts,
investment accounts or other accounts in the name of or used by Borrower
maintained at any bank or other financial institution are set forth on Schedule
8.8 hereto.


8.9  Accuracy and Completeness of Information. All information furnished by or
on behalf of Borrower in writing to Lender in connection with this Agreement, or
any other Financing Agreements or any transaction contemplated hereby or
thereby, including all information on the Information Certificate is true and
correct in all material respects on the date as of which such information is
dated or certified and does not omit any material fact necessary in order to
make such information not misleading. No event or circumstance has occurred
which has had or could reasonably be expected to have a Material Adverse Effect
which has not been fully and accurately disclosed to Lender in writing.


51

--------------------------------------------------------------------------------


8.10  Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Lender on the date of each additional borrowing or other
credit accommodation hereunder and shall be conclusively presumed to have been
relied on by Lender regardless of any investigation made or information
possessed by Lender. The representations and warranties set forth herein shall
be cumulative and in addition to any other representations or warranties which
Borrower shall now or hereafter give, or cause to be given, to Lender.


8.11  Intellectual Property. Borrower owns or licenses or otherwise has the
right to use all Intellectual Property materially necessary for the operations
of its business as presently conducted or proposed to be conducted. As of the
date hereof, Borrower does not have any Intellectual Property registered, or
subject to pending applications, in the United States Patent and Trademark
Office or any similar office or agency in the United States, any State thereof,
any political subdivision thereof or in any other country, other than those
described in Schedule 8.11 hereto and has not granted any licenses with respect
thereto, other than as set forth in Schedule 8.11 hereto. To Borrower’s
knowledge, after reasonable investigation, no event has occurred which permits
or would permit after notice or passage of time or both, the revocation,
suspension or termination of such rights. Except as otherwise disclosed by
Borrower to Lender in writing to the best of Borrower’s knowledge, no slogan or
other advertising device, product, process, method, substance or other
Intellectual Property or goods bearing or using any Intellectual Property
presently contemplated to be sold as part of the Purchased Assets by Seller or
employed by Borrower infringes any patent, trade mark, service mark, trade name,
copyright, license or other Intellectual Property owned by any other Person
presently and no claim or litigation is pending or threatened against or
affecting Seller or Borrower or contesting Seller’s or Borrower’s rights to sell
or use any such Intellectual Property. Schedule 8.11 sets forth all of the
agreements or other arrangements of Borrower pursuant to which Borrower has a
license or other right to use any trademarks, logos, designs, representations or
other intellectual Property owned by another person as in effect on the date
hereof and the dates of the expiration of such agreements or other arrangements
of h Borrower as in effect on the date hereof and after giving effect to the
transactions contemplated by the Purchase Agreements. No trademark, service mark
or other intellectual Property at any time used by Seller or Borrower which is
owned by another person, or owned by Seller or Borrower which are part of the
Purchased Assets subject to any security interest, lien, collateral assignment,
pledge or other encumbrance in favor of any person other than Lender, is affixed
to any Eligible Inventory.


8.12  Capitalization.
 
(a) All of the issued and outstanding shares of Capital Stock of Borrower are
directly and beneficially owned and held by those persons specified on Schedule
8.12 hereto, in the amounts specified therein and all of such shares of Capital
Stock have been duly issued and are fully paid and non-assessable, free and
clear of all claims, liens, pledges and encumbrances of any kind except those in
favor of Lender.
 
(b) Except as set forth on Schedule 8.12 hereto, Borrower does not have any
Subsidiary.
 
(c) Borrower is Solvent and will continue to be Solvent after (i) the creation
of Obligations and the security interests of Lender and (ii) the consummation of
the other transactions contemplated hereunder and under the Purchase Agreements.


52

--------------------------------------------------------------------------------


8.13  Environmental Compliance.
 
(a) Except as set forth on Schedule 8.13 hereto, no Person has with respect to
any Real Property including any Real Estate Security, generated, used, stored,
treated, transported, manufactured, handled, produced or disposed of any
Hazardous Materials, on or off any such property (whether or not owned by it) in
any manner which at any time violates any applicable Environmental Law or any
license, permit, certificate, approval or similar authorization thereunder and
the present or proposed operations of Borrower complies in all material respects
with all Environmental Laws and all licenses, permits, certificates, approvals
and similar authorizations thereunder.
 
(b) Except as set forth on Schedule 8.13 hereto, there has been no
investigation, proceeding, complaint, order, directive, claim, citation or
notice by any governmental authority or any other person nor is any pending or
to the best of Borrower’s knowledge threatened, with respect to any
non-compliance with or violation of the requirements of any Environmental Law by
any Person with respect to any Real Property including any Real Estate Security
or the release, spill or discharge, threatened or actual, of any Hazardous
Material or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials or any
other environmental, health or safety matter, which affects Borrower or any Real
Property including any Real Estate Security or Borrower’s business, operations
or assets or any properties at which Borrower has transported, stored or
disposed of any Hazardous Materials.
 
(c) Borrower has no material liability (contingent or otherwise) in connection
with a release, spill or discharge, threatened or actual, of any Hazardous
Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials.
 
(d) Except as set forth on Schedule 8.13 hereto, Borrower has all licenses,
permits, certificates, approvals or similar authorizations required to be
obtained or filed in connection with the present and proposed operations of
Borrower under any Environmental Law and all of such licenses, permits,
certificates, approvals or similar authorizations are valid and in full force
and effect.

8.14  Employee Benefits. (a) Except as set forth on Schedule 8.14 hereto,
Borrower has not engaged in any transaction in connection with which Borrower or
any of its ERISA Affiliates could be subject to either a civil penalty assessed
pursuant to Section 502(i) of ERISA or a tax imposed by Section 4975 of the
code, including any accumulated funding deficiency described in Section 8.14(c)
hereof and any deficiency with respect to vested accrued benefits described in
Section 8.14(d) hereof.
 
(b) No liability to the Pension Benefit Guaranty Corporation has been or is
expected by Borrower to be incurred with respect to any employee benefit plan of
Seller or of Borrower or any of its ERISA Affiliates. There has been no
reportable event (without the meaning of Section 4043(b) of ERISA) or any other
event or condition with respect to any employee pension benefit plan of Borrower
or any of its ERISA Affiliates which presents a risk of termination of any such
plan by the Pension Benefit Guaranty Corporation. No liability to the Pension
Benefit Guaranty Corporation has been or will be incurred by Borrower with
respect to any employee benefit plan of Seller or any of its ERISA Affiliates
 
53

--------------------------------------------------------------------------------


(c) Full payment has been made of all amounts which Borrower or any of its ERISA
Affiliates is required under Section 302 of ERISA and Section 412 of the Code to
have paid under the terms of each employee benefit plan as contributions to such
plan as of the last day of the most recent fiscal year of such plan ended prior
to the date hereof, and no accumulated funding deficiency (as defined in Section
302 of ERISA and Section 412 of the Code), whether or not waived, exists with
respect to any employee benefit plan, including any penalty or tax described in
Section 8.14(a) hereof and any deficiency with respect to vested accrued
benefits described in section 8.14(d) hereof.
 
(d) The current value of all vested accrued benefits under all employee benefit
plans maintained by Borrower or any of its ERISA Affiliates that are subject to
Title IV of ERISA does not exceed the current value of the assets of such plans
allocable to such vested accrued benefits, including any penalty or tax
described in Section 8.14(a) hereof any accumulated funding deficiency described
in Section 8.14(c) hereof. The terms A current value@ and Aaccrued benefit@ have
the meanings specified in ERISA.
 
(e) Neither Borrower nor any of its ERISA Affiliates is or has ever been
obligated to contribute to any Amulti employer plan@ (as such term is defined in
section 4001(a)(3) of ERISA) that is subject to Title IV of ERISA.


8.15  Credit Card Agreements. Borrower has no credit card agreements or any
other agreement, document or instrument existing as of the date hereof between
or among Borrower, and any credit card issuer or any credit card processor.


8.16  Acquisition of Purchased Assets.
 
(a) The Purchase Agreements and the transactions contemplated thereunder have
been duly executed, delivered and performed in accordance with their terms by
the respective parties thereto in all respects, including the fulfillment (not
merely the waiver, except as may be disclosed to Lender and consented to in
writing by Lender) of all conditions precedent set forth therein and giving
effect to the terms of the Purchase Agreements and the assignments to be
executed and delivered by Seller (or any of its Affiliates or Subsidiaries)
thereunder, Borrower acquired and has good and marketable title to the Purchased
Assets, free and clear of all claims, liens, pledges and encumbrances of any
kind, except as permitted hereunder.
 
(b) All actions and proceedings, required by the Purchase Agreements, applicable
law or regulation (including, but not limited to, compliance with the
Hart-Scott-Rodino Anti-Trust Improvements Act of 1976, as amended) have been
taken and the transactions required thereunder have been duly and validly taken
and consummated.
 
(c) No court of competent jurisdiction has issued any injunction, restraining
order or other order which prohibits consummation of the transactions described
in the Purchase Agreements and no governmental or other action or proceeding has
been threatened or commenced, seeking any injunction, restraining order or other
order which seeks to void or otherwise modify the transactions described in the
Purchase Agreements.
 
(d) Borrower has delivered, or caused to be delivered, to Lender, true, correct
and complete copies of the Purchase Agreements.


54

--------------------------------------------------------------------------------


8.17  Interrelated Business. Borrowers share an identity of interest such that
any benefit received by one benefits the other. Each Borrower renders services
to or for the benefit of the other Borrower, make loans and advances to or for
the benefit of the other Borrower, shares research and development and
Intellectual Property and provides administrative, marketing, payroll or
management services to or for the benefit of the other Borrower. Borrowers have
centralized accounting and legal services
 
Section 9.  Affirmative And Negative Covenants.
 
9.1  Maintenance of Existence. Borrower shall at all times preserve, renew and
keep in full, force and effect its corporate or other existence and rights and
franchises with respect thereto and maintain in full force and effect all
permits, licenses, trademarks, trade names, approvals, authorizations, leases
and contracts necessary to carry on its business as presently or proposed to be
conducted. Borrower shall give Lender thirty (30) days prior written notice of
any proposed change in any of its corporate or other names, which notice shall
set forth the new name(s) and Borrower shall deliver to Lender a copy of the
amendment to the Certificate of Incorporation or other organizational document
of Borrower providing for the name change certified by the Secretary of State of
the jurisdiction of incorporation or organization of such Person as soon as it
is available.


9.2  New Collateral Locations. Borrower may open any new location within Puerto
Rico or any State of the United States provided (a) Borrower gives Lender thirty
(30) days prior written notice of the intended opening of any such new location
and (b) Borrower executes and delivers, or causes to be executed and delivered,
to Lender such agreements, documents, and instruments as Lender may deem
reasonably necessary or desirable to protect its interests in the Collateral at
such location, including UCC financing statements.
 
9.3  Compliance with Laws, Regulations, Etc. (a) Borrower shall, at all times,
comply in all material respects with all laws, rules, regulations, licenses,
permits, approvals and orders applicable to it and duly observe all requirements
of any Federal, State or local governmental authority, including the Employee
Retirement Security Act of 1974, as amended, the Occupational Safety and Health
Act of 1970, as amended, the Fair Labor Standards Act of 1938, as amended, and
all statutes, rules, regulations, orders, permits and stipulations relating to
environmental pollution and employee health and safety, including all of the
Environmental Laws.
 
(b) Borrower shall establish and maintain, at its expense, a system to assure
and monitor its continued compliance with all Environmental Laws in all of its
operations, which system shall include annual reviews of such compliance by
employees or agents of Borrower who are familiar with the requirements of the
Environmental Laws. Copies of all environmental surveys, audits, assessments,
feasibility studies and results of remedial investigations shall be promptly
furnished, or caused to be furnished, by Borrower to Lender. Borrower shall take
prompt and appropriate action to respond to any non-compliance with any of the
Environmental Laws and shall regularly report to Lender on such response.
 
55

--------------------------------------------------------------------------------


(c) Borrower shall give both oral and written notice to Lender immediately upon
Borrower’s receipt of any notice of, or Borrower's otherwise obtaining knowledge
of, (i) the occurrence of any event involving the release, spill or discharge,
threatened or actual, of any Hazardous Material or (ii) any investigation,
proceeding, complaint, order, directive, claims, citation or notice with respect
to: (A) any non-compliance with or violation of any Environmental Law by (1)
Borrower or (2) any Obligor with respect to any Real Estate Security or (B) the
release, spill or discharge, threatened or actual, of any Hazardous Material or
(C) the generation, use, storage, treatment, transportation, manufacture,
handling, production or disposal of any Hazardous Materials or (D) any other
environmental, health or safety matter, which affects (1) Borrower or its
business, operations or assets or any properties at which Borrower transported,
stored or disposed of any Hazardous Materials or (2) any Real Estate Security
given by any Obligor.
 
(d) Without limiting the generality of the foregoing, whenever Lender reasonably
determines that there is non-compliance, or any condition which requires any
action by or on behalf of Borrower with respect to any Real Estate Security, in
order to avoid any material non-compliance, with any Environmental Law, Borrower
shall, at Lender's request and Borrower’s expense: (i) cause an independent
environmental engineer acceptable to Lender to conduct such tests of the site
where Borrower's non-compliance or alleged non-compliance with such
Environmental Laws has occurred as to such non-compliance and prepare and
deliver to Lender a report as to such non-compliance setting forth the results
of such tests, a proposed plan for responding to any environmental problems
described therein, and an estimate of the costs thereof and (ii) provide to
Lender a supplemental report of such engineer whenever the scope of such
non-compliance, or Borrower’s response thereto or the estimated costs thereof,
shall change in any material respect.
 
(e) Borrower shall indemnify and hold harmless Lender, its directors, officers,
employees, agents, invitees, representatives, successors and assigns, from and
against any and all losses, claims, damages, liabilities, costs, and expenses
(including attorneys' fees and legal expenses) directly or indirectly arising
out of or attributable to the use, generation, manufacture, reproduction,
storage, release, threatened release, spill, discharge, disposal or presence of
a Hazardous Material, including the costs of any required or necessary repair,
cleanup or other remedial work with respect to any property of Borrower or any
Real Estate Security given by it and the preparation and implementation of any
closure, remedial or other required plans. All representations, warranties,
covenants and indemnifications in this Section 9.3 shall survive the payment of
the Obligations and the termination or non-renewal of this Agreement.
 
9.4  Payment of Taxes and Claims. Borrower shall duly pay and discharge all
taxes, assessments, contributions and governmental charges upon or against it or
its properties or assets except for taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Borrower and with respect to which adequate reserves have been set
aside on their books. Borrower shall be liable for any tax or penalties imposed
on Lender as a result of the financing arrangements provided for herein and
Borrower agrees to indemnify and hold Lender harmless with respect to the
foregoing, and to repay to Lender on demand the amount thereof, and until paid
by Borrower such amount shall be added and deemed part of the Loans, provided,
that, nothing contained herein shall be construed to require Borrower to pay any
income or franchise taxes attributable to the income of Lender from any amounts
charged or paid hereunder to Lender. The foregoing indemnity shall survive the
payment of the Obligations and the termination or non-renewal of this Agreement.


56

--------------------------------------------------------------------------------


 
9.5  Insurance. Borrower shall at all times, maintain with financially sound and
reputable insurers insurance with respect to the Collateral against loss or
damage and all other insurance of the kinds and in the amounts customarily
insured against or carried by corporations of established reputation engaged in
the same or similar businesses and similarly situated (including product
liability insurance). Said policies of insurance shall be satisfactory to Lender
as to form, amount and insurer. Borrower shall furnish certificates, policies or
endorsements to Lender as Lender shall require as proof of such insurance, and,
if Borrower fails to do so, Lender is authorized, but not required, to obtain
such insurance at the expense of Borrower. All policies shall provide for at
least thirty (30) days prior written notice to Lender of any cancellation or
reduction of coverage and that Lender may act as attorney for Borrower in
obtaining, and at any time an Event of Default exists or has occurred and is
continuing, adjusting, settling, amending and canceling such insurance. Borrower
shall cause Lender to be named as a loss payee and an additional insured (but
without any liability for any premiums) under such insurance policies and
Borrower shall obtain non-contributory lender's loss payable endorsements to all
insurance policies in form and substance satisfactory to Lender. Such lender's
loss payable endorsements shall specify that the proceeds of such insurance
shall be payable to Lender as its interests may appear and further specify that
Lender shall be paid regardless of any act or omission by Borrower or any of its
Affiliates. At its option, Lender may apply any insurance proceeds received by
Lender at any time to the cost of repairs or replacement of Collateral and/or to
payment of the Obligations, whether or not then due, in any order and in such
manner as Lender may determine or hold such proceeds as cash collateral for the
Obligations.


9.6  Financial Statements and Other Information.


(a) Borrower shall keep proper books and records in which true and complete
entries shall be made of all dealings or transactions of or in relation to the
Collateral and the business of Borrower and its Subsidiaries (if any) in
accordance with GAAP. Borrower shall (i) promptly furnish or cause to be
furnished to Lender all such financial and other information as Lender may
request relating to the Collateral and the assets, business and operations of
Borrower and shall notify the independent public accountants acting as auditors
to Borrower that Lender is authorized to obtain such information directly from
such accountants. Without limiting the foregoing Borrower shall cause to be
furnished to Lender: (i) within fifteen (15) days after the end of each fiscal
month, monthly unaudited consolidated and consolidating financial statements of
Borrower and its Subsidiaries (including in each case balance sheets, statements
of income and loss, statements of cash flow, and statements of shareholders'
equity), all in reasonable detail, fairly presenting the financial position and
the results of the operation of Borrower and its Subsidiaries as of the end of
and through such fiscal month, (ii) within forty five (45) days after the end of
each fiscal quarter, unaudited consolidated and consolidating financial
statements of
 
57

--------------------------------------------------------------------------------


Borrower and its Subsidiaries (including the information specified in Section
9.6(a)(i) hereof),as of the end and through the fiscal quarter then ended and
(iii) within ninety (90) days after the end of each fiscal year, drafts of
audited consolidated and consolidating financial statements of Borrower and its
Subsidiaries and drafts of audited separate financial statements of each
Borrower(including balance sheets, statements of income and loss, statements of
cash flow and statements of shareholders' equity), and the accompanying notes
thereto, all in reasonable detail, fairly presenting the financial position and
the results of the operations of Borrower as of the end of and for such fiscal
year and (iv) within one hundred twenty (120) days after the end of each fiscal
year, audited consolidated and consolidating financial statements Borrower and
its Subsidiaries and separate audited financial statements of each Borrower
(including balance sheets, statements of income and loss, statements of cash
flow and statements of shareholders' equity), and the accompanying notes
thereto, all in reasonable detail, fairly presenting the financial position and
the results of the operations of Borrower and its Subsidiaries and of each
Borrower separately, as of the end of and for such fiscal year, together with
the unqualified opinion of independent certified public accountants, which
accountants shall be an independent accounting firm selected by Borrower and
reasonably acceptable to Lender, that such financial statements have been
prepared in accordance with GAAP, and present fairly the results of operations
and financial condition of Borrower as of the end of and for the fiscal year
then ended. The financial statements(i) referred to in Section 9.6(a)(i), (ii)
and (iii) hereof shall be accompanied by a certificate of the Chief Financial
Officer of Borrower to the effect that such financial statements are correct in
all material respects, subject to normal year end audit adjustments, (ii)
referred to in Section 9.6(a)(ii), (iii) and (iv) hereof shall be accompanied by
a certificate of the Chief Financial Officer of Borrower to the effect that
Borrower is in compliance with the covenants set forth in Sections 9.14, 9.15
and 9.16 hereof , as of the close of the period to which such financial
statements relate, together with a schedule showing the calculations used in
determining such compliance and that no Event of Default or event which would
with the giving of notice or passage of time, constitute an Event of Default
exists and is continuing, (iii) referred to in Section 9.6(a)(iv) hereof shall
be accompanied by a certificate of the Chief Financial Officer of Borrower to
the effect that Borrower is in compliance with the covenants set forth in
Sections 9.14, 9.15, 9.16 and 9.17 hereof , as of the close of the period to
which such financial statements relate, together with a schedule showing the
calculations used in determining such compliance and that no Event of Default or
event which would with the giving of notice or passage of time, constitute an
Event of Default exists and is continuing and (iv) referred to in Section
9.6(a)(ii),(iii) and (iv) hereof shall be accompanied by a certificate of the
Chief Executive Officer and Chief Financial Officer of Borrower setting forth
the Adjusted Net Worth of Borrower as of the respective dates of such financial
statements and shall be accompanied by a schedule showing the calculations used
in determining such Adjusted Net Worth and the appraisals on which such
calculations are based, which appraisals( and the appraisers performing such
appraisals) must be acceptable to Lender in all respects; provided that, for
purposes of determining Adjusted Net Worth (A) at any time an Event Of Default
or act, condition or event which with the giving of notice or passage of time or
both would constitute an Event of Default shall exist or (B) on the request of
Lender, but not more often than once in any two(2) year period, Borrower shall,
within fifteen(15) working days after request of Lender therefor furnish to
Lender new appraisals of all of the assets of Borrower, in form and substance
and from appraisers satisfactory to Lender.
 
58

--------------------------------------------------------------------------------


(b) Borrower shall promptly notify Lender in writing of the details of (i) any
loss, damages, investigation, action, suit, proceeding or claim which has or
could result in a Material Adverse Effect, (ii) any Material Contract of
Borrower being terminated or amended or any new Material Contract entered into
(in which event Borrower shall provide Lender with a copy of such Material
Contract), (iii) any order, judgment or decree in excess of $50,000 which has
been entered against Borrower or any of its properties or assets, (iv) any
notification from a governmental authority of violation of laws or regulations
received by Borrower, (v) any ERISA Event and (vi) the occurrence of any Event
of Default or act, condition or event which with the giving of notice or the
passage of time or both, would constitute an Event of Default.
 
(c) Borrower shall promptly after the sending or filing thereof furnish or cause
to be furnished to Lender copies of all reports which it sends to its
stockholders generally and copies of all reports and registration statements
which it files with the Securities and Exchange Commission, any national
securities exchange or the National Association of Securities Dealers, Inc.
 
(d) Borrower shall furnish or cause to be furnished to Lender such budgets,
forecasts, projections and other information respecting the Collateral and the
business of Borrower as Lender may, from time to time, reasonably request.
Lender is hereby authorized to deliver a copy of any financial statement or any
other information relating to the business of Borrower to any court or other
government agency upon request therefor or to any participant or assignee or
prospective participant or assignee. Borrower hereby irrevocably authorizes and
directs all of its accountants or auditors to deliver to Lender, at Borrower’s
expense, copies of the financial statements of Borrower and any reports or
management letters prepared by such accountants or auditors on behalf of
Borrower and to disclose to Lender such information as they may have regarding
the business of Borrower. Any documents, schedules, invoices or other papers
delivered to Lender may be destroyed or otherwise disposed by Lender one (1)
year after the same are delivered to Lender, except as otherwise designated by
Borrower to Lender in writing.
 
(e) Borrower shall immediately notify Lender in writing of (i) the occurrence or
existence of any Event of Default or any act, condition or event which is an
Event of Default or which with the giving of notice or passage of time or both
would be an Event of Default, hereunder and (ii) the occurrence or existence of
any default or event of default or any act, condition or event which is a
default or an event of default or which with the giving of notice or passage of
time or both would be an event of default, under any agreement or instrument to
which any Affiliate of a Borrower is a party, relating to any Debt.
 
(f) Borrower shall deliver, or cause to be delivered, to Lender, within ninety
(90) days from the date hereof, an opening balance sheet of Borrower after
giving effect to the transactions contemplated by this Agreement and the
Purchase Agreements, together with the opinion of independent certified public
accountants, which accountants shall be an independent accounting firm selected
by Borrower and reasonably acceptable to Lender, to the effect that such opening
balance sheet has been prepared in accordance with GAAP and presents fairly the
financial condition of Borrower as of such date.
 
9.7  Sale of Assets, Consolidation, Merger, Dissolution, Etc. Borrower shall not
directly or indirectly, (a) merge into or with or consolidate with any other
Person or permit any other Person to merge into or with or consolidate with it
or (b) sell, assign, lease, transfer, abandon or otherwise dispose of (i) any
Capital Stock, except in a transaction involving public offering, or
indebtedness to any other Person or (ii) any of its assets to any other Person
(except for (A) sales of Inventory in the ordinary course of business, (B) the
disposition of Equipment no longer used in the business of Borrower so long as
(1) any proceeds are paid to Lender and (2) such sales do not involve Equipment
having an aggregate fair market value in excess of $50,000 for all such
Equipment disposed of in any fiscal year of Borrower, (C) sales of Equipment (1)
to which Lender shall have consented in writing and(2) any proceeds of which are
paid to Lender for application as determined by Lender or (c) form or acquire
any Subsidiary, or transfer any assets to any Subsidiary, or (d) wind up,
liquidate or dissolve or (e) agree to do any of the foregoing. Within thirty
(30) days from the date hereof, Borrower shall liquidate and dissolve Inyx USA,
Ltd.


59

--------------------------------------------------------------------------------


9.8  Encumbrances. Borrower shall not create, incur, assume or suffer or permit
to exist any security interest, mortgage, pledge, lien, charge or other
encumbrance of any nature whatsoever on any of its assets or properties,
including the Collateral, except: (a) liens and security interests of Lender;
(b) liens securing the payment of taxes, either not yet overdue or the validity
of which are being contested in good faith by appropriate proceedings diligently
pursued and available to Borrower and with respect to which adequate reserves
have been set aside on its books; (c) non-consensual statutory liens (other than
liens securing the payment of taxes) arising in the ordinary course of
Borrower’s business to the extent: (i) such liens secure indebtedness which is
not overdue or (ii) such liens secure indebtedness relating to claims or
liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or being contested in good faith by
appropriate proceedings diligently pursued and available to Borrower, in each
case prior to the commencement of foreclosure or other similar proceedings and
with respect to which adequate reserves have been set aside on its books; (d)
zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of Borrower as presently conducted or proposed to be conducted, thereon or
materially impair the value of the Real Property which may be subject thereto;
(e) purchase money security interests in Equipment (including Capital Leases
entered into after the date hereof), not to exceed $100,000 in the aggregate at
any time outstanding so long as such security interests and mortgages do not
apply to any property of Borrower other than the Equipment so acquired, and the
indebtedness secured thereby does not exceed the cost of the Equipment so
acquired, as the case may be and (f) the security interests and liens set forth
on Schedule 8.4 hereto.


9.9  Indebtedness. Borrower shall not incur, create, assume, become or be liable
in any manner with respect to, or suffer or permit to exist, any obligations or
indebtedness, except:
 
(a) the Obligations;

(b) trade accounts payable and other trade obligations and normal accruals in
the ordinary course of business not yet due and payable, or with respect to
which Borrower is contesting in good faith the amount or validity thereof by
appropriate proceedings diligently pursued and available to Borrower and with
respect to which adequate reserves have been set aside on their books;
 
60

--------------------------------------------------------------------------------


(c) purchase money indebtedness (including Capital Leases) to the extent not
incurred or secured by liens (including Capital Leases) in violation of any
other provision of this Agreement;
 
(d) unsecured indebtedness of Borrower for borrowed money incurred after the
date hereof, owing to any Person other than any shareholder, officer, director,
agent, employee or Affiliate of Borrower on commercially reasonable rates and
terms pursuant to an arm's length transaction; provided, that, (i) Lender shall
have received not less than five (5) Business Days prior written notice of the
intention to incur such indebtedness, which notice shall set forth in reasonable
detail satisfactory to Lender, the amount of such indebtedness, the person to
whom such indebtedness will be owed, the interest rate, the schedule of
repayments and maturity date with respect thereto and such other information as
Lender may reasonably request with respect thereto, (ii) Lender shall have
received true, correct and complete copies of all agreements, documents and
instruments evidencing or otherwise related to such indebtedness, (iii) the
aggregate amount of such indebtedness at any time outstanding shall not exceed
$100,000, (iv) on and before the date of incurring such indebtedness and after
giving effect thereto, no Event of Default, or event which with the giving
notice or the passage of time or both would constitute an Event of Default,
shall exist or have occurred and be continuing, (v) Borrower may only make
regularly scheduled payments of principal and interest in respect of such
indebtedness in accordance with the terms of the agreement or instrument
evidencing or giving rise to such indebtedness as in effect on the date of the
execution thereof, and (vi) Borrower shall not, directly or indirectly, (A) make
any prepayments or other non-mandatory payments in respect of such indebtedness,
or (B) amend, modify, alter or change the terms of such indebtedness or any
agreement, document or instrument related thereto, or (C) redeem, retire,
defease, purchase or otherwise acquire such indebtedness, or set aside or
otherwise deposit or invest any sums for such purpose, and (vii) Borrower shall
furnish to Lender all notices, demands or other materials in connection with
such indebtedness either received by Borrower or on its behalf, promptly after
the receipt thereof, or sent by Borrower, or on its behalf, concurrently with
the sending thereof, as the case may be; and
 
(e) indebtedness of Borrower described on Schedule 9.9 hereto; provided, that:
(i) the individual principal amounts of such indebtedness and aggregate
principal amounts of all such indebtedness shall not exceed the amounts shown on
such Schedule 9.9 hereto less the aggregate amount of all repayments,
repurchases or redemptions, whether optional or mandatory in respect thereof,
plus interest thereon at the rate provided for in such agreement or instrument
as in effect on the date hereof, (ii) Borrower may only make regularly scheduled
payments of principal and interest in respect of such indebtedness in accordance
with the terms of the agreement or instrument evidencing or giving rise to such
indebtedness, (iii) Borrower shall not, directly or indirectly, (A) amend,
modify, alter or change the terms of such indebtedness or any agreement,
document or instrument related thereto or (B) redeem, retire, defease, purchase
or otherwise acquire such indebtedness, or set aside or otherwise deposit or
invest any sums for such purpose, and (iv) Borrower shall furnish to Lender all
notices or demands in connection with such indebtedness either received by
Borrower or on its behalf, promptly after the receipt thereof, or sent by
Borrower or on its behalf, concurrently with the sending thereof, as the case
may be.


61

--------------------------------------------------------------------------------


9.10  Loans, Investments, Guarantees, Etc. Borrower shall not directly or
indirectly, make or permit to exist any loans or advance money or property to
any person, or invest in (by capital contribution, dividend or otherwise) or
purchase or repurchase the Capital Stock or indebtedness or all or a substantial
part of the assets or property of any Person, or form or acquire any
Subsidiaries or guarantee, assume, endorse, or otherwise become responsible for
(directly or indirectly) the indebtedness, performance, obligations or dividends
of any Person or agree to do any of the foregoing, except: (a) the endorsement
of instruments for collection or deposit in the ordinary course of business; (b)
investments in cash or Cash Equivalents; provided that, as to any of the
foregoing, unless waived in writing by Lender, Borrower shall take such actions
as are deemed necessary by Lender to perfect the security interest of Lender in
such investments; (c) the loans, advances and guarantees set forth on Schedule
9.10 hereto; provided, that, as to such loans, advances and guarantees, (i)
Borrower shall not, directly or indirectly, (A) amend, modify, alter or change
the terms of such loans, advances or guarantees or any agreement, document or
instrument related thereto, or (B) as to such guarantees, redeem, retire,
defease, purchase or otherwise acquire the obligations arising pursuant to such
guarantees, or set aside or otherwise deposit or invest any sums for such
purpose, and (ii) Borrower shall furnish to Lender all notices or demands in
connection with such loans, advances or guarantees or other indebtedness subject
to such guarantees either received by Borrower or on its behalf, promptly after
the receipt thereof, or sent by Borrower or on its behalf, concurrently with the
sending thereof, as the case may be; and (d) loans and advances not in excess of
the amount of $100,000 outstanding in the aggregate for all such loans and
advances during the term of this Agreement; provided that, no such loan or
advance shall be made to any Affiliate of Borrower, to the holder of any Capital
Stock of Borrower or to any Person described on Schedule 9.21 hereto.


9.11  Transactions with Affiliates. Borrower shall not, directly or indirectly,
(a) purchase, acquire or lease any property from, or sell, transfer or lease any
property to, any officer, director, agent or Person Affiliated with Borrower,
except in the ordinary course of business and pursuant to the reasonable
requirements of Borrower’s business and upon fair and reasonable terms no less
favorable to Borrower than such Person would obtain in a comparable arm's length
transaction with an unaffiliated person (but in no event may Borrower sell,
transfer or lease any property to any Subsidiary) or (b) make any payments (i)
of any indebtedness owing to any officer, employee, shareholder or director or
other person Affiliated with Borrower or (ii) of any compensation to any
employee, except reasonable compensation to employees for services rendered to
in the ordinary course of business.
 
9.12  Additional Bank Accounts. Borrower shall not, directly or indirectly,
open, establish or maintain any deposit account, investment account or any other
account with any bank or other financial institution, other than the Blocked
Accounts and the accounts set forth in Schedule 8.8 hereto, except: (a) as to
any new or additional Blocked Accounts and other such new or additional accounts
which contain any Collateral or proceeds thereof, with the prior written consent
of Lender and subject to such conditions thereto as Lender may establish and (b)
as to any accounts used by Borrower to make payments of payroll, taxes or other
obligations to third parties, after prior written notice to Lender.


9.13  Compliance with ERISA. (a) Borrower shall not, with respect to any
“employee benefit plans” maintained by Borrower or any of its ERISA Affiliates:
(i) terminate any of such employee benefit plans so as to incur any liability to
the Pension Benefit Guaranty Corporation established pursuant to ERISA, (ii)
allow or suffer to exist any prohibited transaction involving any of such
employee benefit plans or any trust created thereunder which would subject
Borrower or such ERISA Affiliate to a tax or penalty or other liability on
prohibited transactions imposed under Section 4975 of the Code or ERISA, (iii)
fail to pay to any such employee benefit plan any contribution which it is
obligated to pay under Section 302 of ERISA, Section 412 of the Code or the
terms of such plan, (iv) allow or suffer to exist any accumulated funding
deficiency, whether or not waived, with respect to any such employee benefit
plan, (v) allow or suffer to exist any occurrence of a reportable event(other
than those as to which the Pension Benefit Guaranty Corporation has waived
notice pursuant to Regulation) or any other event or condition which presents a
material risk of termination by the Pension Benefit Guaranty Corporation of any
such employee benefit plan that is a single employer plan, that is a single
employer plan, which termination could result in any liability to the Pension
Benefit Guaranty Corporation, (vi) incur any withdrawal liability with respect
to any multi employer pension plan; and (vii) fail to maintain each employee
benefit plan in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal State and Commonwealth Law.
 
62

--------------------------------------------------------------------------------


(b) As used in this Section 9.13 and Section 8.14 the terms (i) “employee
benefit plans”, “accumulated funding deficiency and reportable event” shall have
the respective meanings assigned to them in ERISA, and the term “prohibited
transaction” shall have the meaning assigned to it in Section 4975 of the Code
and “ERISA”, (ii) “ERISA Affiliate” shall mean any Person required to be
aggregated with Borrower or any of its Subsidiaries under Sections 414(b),
414(c), 414(m) or 414(o) of the Code and “ERISA” shall mean the United States
Employee Retirement Income Security Act of 1974 .


9.14  Working Capital. Borrower shall, at all times, maintain Working Capital of
not less than $7,500,000.


9.15  Net Worth. Borrower shall, at all times, maintain (a) an Adjusted Net
Worth of not less than $15,000,000 and (b) a Tangible Net Worth of not less than
$ ____________________________.


9.16  Suppressed Availability. (a) Borrower shall, maintain with Lender, at all
times after the date hereof, Suppressed Availability of not less than $500,000.
Lender may, but shall not be required to and in addition to its other rights, in
its discretion, use the amount of Suppressed Availability (i) to pay costs and
expenses incurred by Borrower or chargeable to Borrower under this Agreement,
(ii) to cure defaults of Borrower under this Agreement, or by Borrower or any
other Obligor under any of the other Financing Agreements or any other agreement
of Borrower with any third party, (iii) to pay taxes of Borrower and (iv) for,
any other purpose permitted by, or to make any other payment which Lender is
authorized to make, under this Agreement.
 
(b) If the amount of Suppressed Availability, shall at any time be less than
$500,000 Borrower shall, at all times, on notice by Lender, immediately take
such actions as are required by Lender, including delivery to Lender of cash
collateral so that the amount of Suppressed Availability shall not be less than
$500,000.


63

--------------------------------------------------------------------------------


9.17  Excess Cash Flow. Borrower shall, for each of its fiscal years during the
Term of this Agreement, have Excess Cash Flow of not less than $ 400,000.


9.18  Changes in Equity. Borrower shall not (a) cease to have its Capital Stock
or other equity interests owned by the Persons now owning such Capital Stock or
other equity interests in the same percentages of ownership now held by such
Persons or (b) issue, sell or deliver any shares of its Capital Stock or other
equity interests or rights, options, warrants or calls to purchase any shares of
its Capital Stock other equity interests or securities convertible into shares
of its Capital Stock or other equity interests, except in each case as a result
of a transaction involving a public offering.


9.19  Restricted Junior Payments. (a) Borrower shall not, directly or
indirectly, make, or agree to make, any Restricted Junior Payment; except that,
Borrower may declare and pay dividends during any fiscal year Borrower not in
excess of the difference between (x) twenty five percent (25%) of Borrowers
Excess Cash Flow for the preceding fiscal year of Borrower (y) any Voluntary
Prepayments made by Borrower in the fiscal year in which such dividend is to be
paid; provided that, each of the following conditions are satisfied:
 
(i) such dividend shall be made with funds legally available therefore,
 
(ii) such dividend shall not violate any law or regulation or the terms of any
indenture, agreement or undertaking to which Borrower is a party or by which
Borrower or its properties are bound,
 
(iii) as of both the date of declaration and the date of payment of such
dividend and after giving effect thereto, no Event of Default or act, condition
or event which with the giving of notice or passage of time or both would
constitute an Event of Default shall exist or have occurred, including a failure
to comply with any of the provisions of Section 9.14, 9.16, 9.15 or 9.17 hereof,
 
(iv) as of both the date of declaration and the date of payment of such dividend
and after giving effect thereto, Borrower shall be Solvent;
 
(v) during the 90 day period prior to both the date of declaration and the date
of payment of such dividend Borrower shall have maintained Excess Availability
of not less than $500,000; and
 
(vi) Borrower shall have given Lender at least ten (10) Business Days prior
written notice of its intent to declare such dividend and Lender shall not have
advised Borrower that, in Lender’s reasonable opinion, Borrower will not be able
to maintain Excess Availability of at least $500,000 during the 90 day period
following the payment of such dividend.
 
(b) Borrower shall at all time during the 90 day period following the payment of
any dividend permitted by Section 9.19(a) hereof maintain Excess Availability of
not less then $500,000.
 
(c) The aggregate amount of all Voluntary Prepayments made during any fiscal
year of Borrower shall reduce the amount of dividends that Borrower may pay,
pursuant to this Section 9.19 hereof during such fiscal year; provided that, the
aggregate amount of all Voluntary Prepayments made and dividends declared or
paid during any fiscal year of Borrowers may not exceed twenty five percent(25%)
of Borrowers’ Excess Cash Flow for the preceding fiscal year.


64

--------------------------------------------------------------------------------


9.20  Costs and Expenses. Borrower shall pay to Lender on demand all costs,
expenses, filing fees and taxes paid or payable in connection with the
preparation, negotiation, execution, delivery, recording, administration,
collection, liquidation, enforcement and defense of the Obligations, Lender's
rights in the Collateral, this Agreement, the other Financing Agreements and all
other documents related hereto or thereto, including any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (a) all costs and
expenses of filing or recording (including Uniform Commercial Code financing
statement filing taxes and fees, documentary taxes, intangibles taxes and
mortgage recording taxes and fees, if applicable); (b) all costs and expenses
and fees for insurance premiums, environmental audits, surveys, assessments,
engineering reports and inspections, appraisal fees and search fees; (c) costs
and expenses of remitting loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the Blocked Accounts, together with
Lender's customary charges and fees with respect thereto; (d) charges, fees or
expenses charged by any bank or issuer in connection with the Letter of Credit
Accommodations; (e) costs and expenses of preserving and protecting the
Collateral; (f) costs and expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the security interests and liens of
Lender, selling or otherwise realizing upon the Collateral, and otherwise
enforcing the provisions of this Agreement and the other Financing Agreements or
defending any claims made or threatened against Lender arising out of the
transactions contemplated hereby and thereby (including preparations for and
consultations concerning any such matters); (g) all out-of-pocket expenses and
costs heretofore and from time to time hereafter incurred by Lender during the
course of periodic field examinations of the Collateral and Borrower's
operations including the costs of field testing by third party providers
retained by Lender, plus a per diem charge at the rate of $750.00 per person per
day plus travel, hotel and all other out of pocket expenses for Lender's
examiners in the field and office; and (h) the fees and disbursements of counsel
(including legal assistants) to Lender in connection with any of the foregoing.


9.21  Environmental Audits. Within ninety (90) days from of a request by Lender,
from time to time, Borrower shall deliver to Lender, at its expense updated
environmental audits of the Real Property and the Real Estate Security conducted
by an environmental firm acceptable to Lender and in form, scope and methodology
satisfactory to Lender confirming that (a) Borrower is in compliance with all
Environmental Laws, in all material respects and (b) there is no material
potential or actual liability of Borrower for any remedial action with respect
to any environmental condition or any other significant environmental problems;
provided  that, if such audits cannot confirm such compliance or that there is
no such liability, Borrower shall forthwith at their expense, diligently take
all remedial action necessary to cure such condition, effect such compliance and
discharge such liability, to such firm’s satisfaction.


9.22  Management Compensation. Borrower will not directly or indirectly, pay
compensation or management, consulting or other fees for management or similar
services directly or indirectly, to or for the benefit of (a) as to those
Persons listed on Schedule 9.21 hereto in per annum amounts in the aggregate in
excess of that set forth and determined as described on Schedule 9.21 hereto,
including performance and incentive bonuses, for each such person, (b) as to all
other officers, directors or consultants amounts in excess of that which is
reasonable, ordinary and necessary and (c) as to Inyx Canada, Inc., amounts in
excess of that paid during Borrower’s fiscal year ended December 31, 2004, as
shown on Schedule 9.22.


65

--------------------------------------------------------------------------------


9.23  Business Names. Borrower shall not use any trade names in the conduct of
its business and operations other than (a)those listed on Schedule 8.11 hereto
and (b)those trade names which Borrower may hereafter use after (i) having given
Lender at least 15 Business Days notice after the filing for registration of
such name and (ii) taking all such actions and executing and delivering all such
agreements, instruments, notices and documents as Lender shall request to(A)
grant to Lender a valid and perfected first and prior security interest and lien
therein and (B) protect and preserve Lender’s security interests and liens in
the other Collateral.


9.24  Additional Covenants.


(a) Borrower shall deliver to Lender, within 30 days after request by Lender a
report of essential payments made and expenses incurred by Borrower, during the
period requested by Lender in such detail as Lender may request.

(b) Borrower shall deliver to Lender, within 15 days after request by Lender, a
comparison of its actual availability for the period designated by Lender with
its budgeted availability for such period.
 
(c) Borrower shall provide Lender, in addition to the other financial
information to be provided by Borrower hereunder, balance sheets, income
statements, cash flows, availability
projections(including underlying assumptions therefore), inventory locations and
a detail of transactions with Affiliates, in a level of detail acceptable to
Lender, on a monthly basis until March 31, 2006 and on a quarterly basis
thereafter.


9.25  Loan Amount Certificate. Borrower shall, promptly upon the request of
Lender, but not more often the 4 times in any fiscal year and in any event
together with the quarterly and audited Financial Statements referred to in
Section 9.6 hereof furnish to Lender a certificate, signed by its President and
Chief Financial Officer, stating as of the date thereof (a) the then outstanding
balance of the Loans, (b) that no defense, offset or counterclaim exists with
respect to Borrower’s obligation to pay such Loans or if any such defense,
offset or counterclaim does exist, specifying in detail the nature and amount
thereof and the facts upon which based and (c) that they have reviewed this
Agreement and the other Financing Agreements to which Borrower is a party and
have made, or caused to be made under their supervision, a review in reasonable
detail of the transactions and condition of the Borrower and that, based on such
review, the Borrower has observed or performed all of their covenants and other
agreements(including those related to Environmental Laws), and satisfied every
condition, contained in this Agreement and the other Financing Agreements to be
observed, performed or satisfied by the Borrower and that such review has not
disclosed the existence, and that such officers do not have knowledge of the
existence as at the date of the certificate, of any Event of Default or event or
condition which, with the giving of notice or the lapse of time or both, would
constitute an Event of Default or if such officer has any knowledge of any such
Event of Default or other event or condition, specifying same and what action
the Borrower is taking or proposes to take with respect thereto.


66

--------------------------------------------------------------------------------


9.26  Further Assurances. At the request of Lender at any time and from time to
time, Borrower shall at its expense, duly execute and deliver, or cause to be
duly executed and delivered, such further agreements, documents and instruments,
and do or cause to be done such further acts as may be necessary or proper to
evidence, perfect, maintain and enforce the security interests of Lender, and
the priority thereof, in the Collateral and to otherwise effectuate the
provisions or purposes of this Agreement or any of the other Financing
Agreements. Lender may at any time and from time to time request a certificate
from an officer of Borrower representing that all conditions precedent to the
making of Loans and providing Letter of Credit Accommodations contained herein
are satisfied. In the event of such request by Lender, Lender may, at its
option, cease to make any further Loans and providing Letter of Credit
Accommodations until Lender has received such certificate and, in addition,
Lender has determined that such conditions are satisfied. Where permitted by
law, Borrower hereby authorizes Lender to execute and file one or more UCC
financing statements signed only by Lender.


Section 10.  Events of Default And Remedies.


10.1  Events of Default. The occurrence or existence of any one or more of the
following events are referred to herein individually as an "Event of Default"
and collectively as "Events of Default":
 
(a) Borrower (i) fails to pay when due any of the Obligations (including any
mandatory prepayment of Term Loan D or any Voluntary Prepayment, notice of
intent to pay has been given by Borrower to Lender) or (ii) Borrower fails to
perform any of the terms, covenants, conditions or provisions contained in this
Agreement or any of the other Financing Agreements except those described in
Section 10(a)(i) above and such failure shall continue for ten (10) days;
except that, such ten (10) day cure period shall not be applicable in the case
of (A) any failure which cannot be cured at all or within such ten (10) day
period, (B) an intentional breach by Borrower or (C) a failure which has been
the subject of a prior failure within the preceding three (3) months;
 
(b) any representation, warranty or statement of fact made by Borrower to Lender
in this Agreement, the other Financing Agreements or any other agreement,
schedule, confirmatory assignment or otherwise shall when made or deemed made be
false or misleading in any material respect;
 
(c)  any Obligor revokes, terminates or fails to perform any of the terms,
covenants, conditions or provisions of any guarantee, endorsement or other
agreement of such party in favor of Lender or any representation, warranty or
statements of fact made by any such Person in any such document shall when made
or deemed made be false or misleading in any material respect;
 
(d) any judgment for the payment of money is rendered against Borrower or any
Obligor in excess of $100,000 in any one case, or in excess of $200,000 in the
aggregate and shall remain undischarged or unvacated for a period in excess of
sixty (60) days or execution shall at any time not be effectively stayed, or any
judgment other than for the payment of money, or injunction, attachment,
garnishment or execution is rendered against Borrower or any Obligor or any of
their assets;
 
67

--------------------------------------------------------------------------------


(e) Borrower or any Obligor which is a partnership, limited liability company,
limited liability partnership or a corporation(wherever organized or
constituted), dissolves or suspends or discontinues doing business;
 
(f) Borrower shall not be Solvent or Borrower shall make an assignment for the
benefit of creditors, make or send notice of a bulk transfer or call a meeting
of its creditors or principal creditors;
 
(g) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against Borrower or any Obligor or all or any part of their respective
properties and such petition or application is not dismissed within thirty(30)
days after the date of its filing or Borrower or any Obligor shall file any
answer admitting or not contesting such petition or application or indicates its
consent to, acquiescence in or approval of any such action or proceeding or the
relief requested is granted sooner.
 
(h) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by Borrower or any Obligor or for all or any part of its property;
 
(i) any default by Borrower or any Obligor under any agreement, document or
instrument relating to any indebtedness for borrowed money owing to any person
other than Lender, or under any Capital Lease obligations, contingent
indebtedness in connection with any guarantee, letter of credit, indemnity or
similar type of instrument in favor of any person other than Lender, in any case
in an amount in excess of $100,000, which default continues for more than the
applicable cure period, if any, with respect thereto, or any default by Borrower
any Obligor under any Material Contract, lease, license, or other obligation to
any person other than Lender, which default continues for more than the
applicable cure period, if any, with respect thereto;



(j) there shall be a Change of Control or change in the present senior
management of Borrower;
 
(k) the indictment or threatened indictment of Borrower or any Obligor under any
criminal statute, or commencement or threatened commencement of any criminal or
civil proceedings against Borrower or any Obligor, pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture of
any of the property of Borrower or any Obligor;
 
(l) there shall be a material adverse change in the business, assets or
prospects of Borrower or any Obligor after the date hereof; or
 
(m) there shall be an event of default under any of the other Financing
Agreements.


10.2  Remedies.
 
(a) At any time an Event of Default exists or has occurred and is continuing,
Lender shall have all rights and remedies provided in this Agreement, the other
Financing Agreements, the Uniform Commercial Code and other applicable law, all
of which rights and remedies may be exercised without notice to or consent by
Borrower or any Obligor except as such notice or consent is expressly provided
for hereunder or required by applicable law. All rights, remedies and powers
granted to Lender hereunder, under any of the other Financing Agreements, the
Uniform Commercial Code or other applicable law, are cumulative, not exclusive
and enforceable, in Lender's discretion, alternatively, successively, or
concurrently on any one or more occasions, and shall include, without
limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by Borrower of this Agreement or any of
the other Financing Agreements. Lender may, at any time or times, proceed
directly against Borrower or any Obligor to collect the Obligations without
prior recourse to the Collateral.
68

--------------------------------------------------------------------------------




(b) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Lender may, in its discretion and without
limitation, (i) accelerate the payment of all Obligations and demand immediate
payment thereof to Lender (provided, that, upon the occurrence of any Event of
Default described in Sections 10.1(g), or 10.1(h), all Obligations shall
automatically become immediately due and payable), (ii) with or without judicial
process or the aid or assistance of others, enter upon any premises on or in
which any of the Collateral may be located and take possession of the Collateral
or complete processing, manufacturing and repair of all or any portion of the
Collateral, (iii) require Borrower at Borrower’s expense, to assemble and make
available to Lender any part or all of the Collateral at any place and time
designated by Lender, (iv) collect, foreclose, receive, appropriate, setoff and
realize upon any and all Collateral, (v) remove any or all of the Collateral
from any premises on or in which the same may be located for the purpose of
effecting the sale, foreclosure or other disposition thereof or for any other
purpose, (vi) sell, lease, transfer, assign, deliver or otherwise dispose of any
and all Collateral (including entering into contracts with respect thereto,
public or private sales at any exchange, broker's board, at any office of Lender
or elsewhere) at such prices or terms as Lender may deem reasonable, for cash,
upon credit or for future delivery, with the Lender having the right to purchase
the whole or any part of the Collateral at any such public sale, all of the
foregoing being free from any right or equity of redemption of Borrower, which
right or equity of redemption is hereby expressly waived and released by
Borrower and/or (vii) terminate this Agreement. If any of the Collateral is sold
or leased by Lender upon credit terms or for future delivery, the Obligations
shall not be reduced as a result thereof until payment therefor is finally
collected by Lender. If notice of disposition of Collateral is required by law,
ten (10) days prior notice by Lender to Borrower designating the time and place
of any public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and Borrower waives any other notice. In the event Lender institutes an
action to recover any Collateral or seeks recovery of any Collateral by way of
prejudgment remedy, Borrower waives the posting of any bond which might
otherwise be required.
 
(c) Lender may apply the cash proceeds of Collateral actually received by Lender
from any sale, lease, foreclosure or other disposition of the Collateral to
payment of the Obligations, in whole or in part and in such order as Lender may
elect, whether or not then due. Borrower shall remain liable to Lender for the
payment of any deficiency with interest at the highest rate provided for herein
and all costs and expenses of collection or enforcement, including attorneys'
fees and legal expenses.
 
69

--------------------------------------------------------------------------------


(d) Without limiting the foregoing, upon the occurrence of an Event of Default
or an event which with notice or passage of time or both would constitute an
Event of Default, Lender may, at its option, without notice, (i) cease making
Loans or providing Letter of Credit Accommodations or reduce the lending
formulas or amounts of Loans and Letter of Credit Accommodations available to
Borrower and/or (ii) terminate any provision of this Agreement providing for any
future Loans or Letter of Credit Accommodations to be made or provided by Lender
to Borrower.
 
(e) For the purpose of enabling Lender to exercise the rights and remedies
hereunder, Borrower hereby grants to Lender, effective as of the occurrence of
any Event of Default, to the extent assignable, an irrevocable, non-exclusive
license ( exercisable without payment of royalty or other compensation to
Borrower) to use or assign any of the trademarks, service marks, trade names,
business names, trade styles, designs, logos and other source of business
identifiers and other Intellectual Property and general intangibles now owned or
hereafter acquired by Borrower, wherever the same maybe located, including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer programs used for the complication
or printout thereof.


10.3  Special Event of Default.
 
(a) The occurrence or existence of the following event shall be an additional
“Event of Default”:
 
(i) Any condition precedent specified in Section 4.1 hereof, the satisfaction of
which has been deferred by Lender, is not fulfilled and satisfied on or prior to
the date to which fulfillment and satisfaction thereof has been deferred
(whether or not such condition is capable of being fulfilled or satisfied by
Borrower); and
 
(ii) Lender shall give notice to Borrower that it is declaring an Event of
Default.
 
(b) On the occurrence and during the continuance of an Event of Default
specified in this Section 10.3 Lender shall be entitled to all rights and
remedies hereunder, including without limitation those set forth in Section 10.2
hereof, under the other Financing Agreements, and at law.
 
Section 11.  Jury Trial Waiver; Other Waivers And Consents; Governing Law.


11.1  Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
 
(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements and any dispute arising out of the relationship between the
parties hereto with respect thereto, whether in contract, tort, equity or
otherwise, shall be governed by the internal laws of the Commonwealth of Puerto
Rico (without giving effect to principles of conflicts of law).
 
(b) Borrower and Lender irrevocably consent and submit to the non-exclusive
jurisdiction of the United States District Court for the District of Puerto Rico
and to the Court of First Instance, (Superior Court) of San Juan, Puerto Rico
and waive any objection based on venue or forum non conveniences with respect to
any action instituted therein arising under this Agreement or any of the other
Financing Agreements or in any way connected with or related or incidental to
the dealings of the parties hereto in respect of this Agreement or any of the
other Financing Agreements or the transactions related hereto or thereto, in
each case whether now existing or hereafter arising, and whether in contract,
tort, equity or otherwise, and agree that any dispute with respect to any such
matters shall be heard only in the courts described above (except that Lender
shall have the right to bring any action or proceeding against Borrower or its
property in the courts of any other jurisdiction which Lender deems necessary or
appropriate in order to realize on the Collateral or to otherwise enforce its
rights against Borrower and its property).
 
70

--------------------------------------------------------------------------------


(c) Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return
receipt requested) directed to its address set forth on the signature pages
hereof and service so made shall be deemed to be completed ten (10) days after
the same shall have been so deposited in the U.S. mails, or, at Lender's option,
by service upon Borrower in any other manner provided under the rules of any
such courts. Within thirty (30) days after such service, the Person so served
shall appear in answer to such process, failing which such Person shall be
deemed in default and judgment may be entered by Lender against such Person for
the amount of the claim and other relief requested.


(d) BORROWER AND LENDER EACH HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR ANY
OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT
OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR
THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWER AND LENDER EACH HEREBY AGREE AND
CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT BORROWER OR LENDER MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
(e) Lender shall not have any liability to Borrower (whether in tort, contract,
equity or otherwise) for losses suffered by it in connection with, arising out
of, or in any way related to the transactions or relationships contemplated by
this Agreement, or any act, omission or event occurring in connection herewith,
unless it is determined by a final and non-appealable judgment or court order
binding on Lender, that the losses were the result of acts or omissions
constituting gross negligence or willful misconduct. In any such litigation,
Lender shall be entitled to the benefit of the rebuttable presumption that it
acted in good faith and with the exercise of ordinary care in the performance by
it of the terms of this Agreement.


11.2  Waiver of Notices. Borrower hereby expressly waives demand, presentment,
protest and notice of protest and notice of dishonor with respect to any and all
instruments and commercial paper, included in or evidencing any of the
Obligations or the Collateral, and any and all other demands and notices of any
kind or nature whatsoever with respect to the Obligations, the Collateral and
this Agreement, except such as are expressly provided for herein. No notice to
or demand on Borrower which Lender may elect to give shall entitle it to any
other or further notice or demand in the same, similar or other circumstances.


71

--------------------------------------------------------------------------------


11.3  Amendments and Waivers. Neither this Agreement nor any provision hereof
shall be amended, modified, waived or discharged orally or by course of conduct,
but only by a written agreement signed by an authorized officer of Lender, and
as to amendments, as also signed by an authorized officer of Borrower. Lender
shall not, by any act, delay, omission or otherwise be deemed to have expressly
or impliedly waived any of its rights, powers and/or remedies unless such waiver
shall be in writing and signed by an authorized officer of Lender. Any such
waiver shall be enforceable only to the extent specifically set forth therein. A
waiver by Lender of any right, power and/or remedy on any one occasion shall not
be construed as a bar to or waiver of any such right, power and/or remedy which
Lender would otherwise have on any future occasion, whether similar in kind or
otherwise.


11.4  Waiver of Counterclaims. Borrower waives all rights to interpose any
claims, deductions, setoffs or counterclaims of any nature (other than
compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.
 
11.5  Indemnification. Borrower shall indemnify and hold Lender, and its
directors, agents, employees and counsel (collectively “Indemnified Persons”),
harmless from and against any and all losses, claims, damages, liabilities,
costs or expenses imposed on, incurred by or asserted against any of them in
connection with any litigation, investigation, claim or proceeding commenced or
threatened related to the negotiation, preparation, execution, delivery,
enforcement, performance or administration of this Agreement, any other
Financing Agreement, or any undertaking or proceeding related to any of the
transactions contemplated hereby or by the Purchase Agreements or any act,
omission, event or transaction related or attendant thereto, including amounts
paid in settlement, court costs, and the fees and expenses of counsel (the
“Indemnified Liabilities”). To the extent that the undertaking to indemnify, pay
and hold harmless set forth in this Section may be unenforceable because it
violates any law or public policy, Borrower shall pay the maximum portion which
it is permitted to pay under applicable law to Lender in satisfaction of
indemnified matters under this Section. The foregoing indemnity shall survive
the payment of the Obligations and the termination or non-renewal of this
Agreement.
 
Section 12.  Term of Agreement; Miscellaneous.


12.1  Term.
 
(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on March 31, 2008 (the “Renewal Date”) and from
year to year thereafter, unless sooner terminated pursuant to the terms hereof.
Lender or Borrower may terminate this Agreement and the other Financing
Agreements effective on the Renewal Date or on the anniversary of the Renewal
Date in any year by giving the other party at least ninety (90) days prior
written notice; provided that, this Agreement and all other Financing Agreements
must be terminated simultaneously. Upon the effective date of termination or
non-renewal of the Financing Agreements, Borrower shall pay to Lender, in full,
all outstanding and unpaid Obligations and shall furnish cash collateral to
Lender in such amounts as Lender determines are reasonably necessary to secure
Lender from loss, cost, damage or expense, including attorneys' fees and legal
expenses, in connection with any contingent Obligations, including issued and
outstanding Letter of Credit Accommodations and checks or other payments
provisionally credited to the Obligations and/or as to which Lender has not yet
received final and indefeasible payment. Such payments in respect of the
Obligations and cash collateral shall be remitted by wire transfer in Federal
funds to such bank account of Lender, as Lender may, in its discretion,
designate in writing to Borrower for such purpose. Interest shall be due until
and including the next business day, if the amounts so paid by Borrower to the
bank account designated by Lender are received in such bank account later than
12:00 noon, Atlantic Standard time.
 
72

--------------------------------------------------------------------------------


(b) No termination of this Agreement or the other Financing Agreements shall
relieve or discharge Borrower or any Obligor of its respective duties,
obligations and covenants under this Agreement, the other Financing Agreements,
until all Obligations have been fully and finally discharged and paid, and
Lender's continuing security interest in the Collateral and the rights and
remedies of Lender hereunder, under the other Financing Agreements, and
applicable law, shall remain in effect until all such Obligations have been
fully and finally discharged and paid.
 
(c) Upon the written request of Borrower, after the effective date of the
termination or non-renewal of this Agreement, Lender shall deliver to Borrower,
at Borrower’s cost and expense, UCC-3 termination statements and a release and
reassignment of trademarks, patents, and copyrights, each in form and substance
satisfactory to Lender, necessary to evidence the termination of Lender’s
security interests in and lien upon the Collateral, provided that, each of the
following conditions is satisfied: (i) Lender shall have received payment in
full in cash and performance of all outstanding and unpaid Obligations and the
delivery to Lender of cash collateral in such amounts as Lender determines are
reasonably necessary to secure Lender from loss, cost, damage or expense,
including attorneys= fees and legal expenses, in connection with any contingent
Obligations, including issued and outstanding Letter of Credit Accommodations
and checks or other payments provisionally credited to the Obligations and/or as
to which Lender has not yet received final and indefeasible payment, and upon
the release of all claims against Lender, (ii) Lender shall have received a
written release by Borrower and all Obligors, of Lender and the other
Indemnified Parties, in form and substance satisfactory to Lender, duly
authorized, executed and delivered by Borrower and all Obligors, and (iii) no
suits, actions, proceedings or claims are pending or threatened against any
Indemnified Person asserting any damages, losses or liabilities that are
Indemnified Liabilities. Accordingly Borrower waives any rights which it may
have under the Uniform Commercial Code to demand the filing of termination
statements with respect to the Collateral and Lender shall not be required to
send such termination statements to Borrower or to file them with any filing
office, unless and until this Agreement is terminated in accordance with its
terms, the conditions specified in this Section 12.1(c) satisfied and all of the
Obligations indefeasibly paid in immediately available funds.


73

--------------------------------------------------------------------------------


12.2  Notices. All notices, requests and demands hereunder shall be in writing
and (a) made to Lender at its address set forth below and to Borrower at
Borrower’s chief executive office set forth below, or to such other address as
any party may designate by written notice to the other in accordance with this
provision, and (b) deemed to have been given or made: if delivered in person,
immediately upon delivery; if by telex, telegram or facsimile transmission,
immediately upon sending and upon confirmation of receipt; if by nationally
recognized overnight courier service with instructions to deliver the next
business day, one (1) business day after sending; and if by certified mail,
return receipt requested, five (5) days after mailing.


12.3  Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.


12.4  Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Lender, Borrower and its successors and
assigns, except that Borrower may not assign its rights under this Agreement,
the other Financing Agreements and any other document referred to herein or
therein without the prior written consent of Lender. Lender may, after notice to
Borrower, assign its rights and delegate its obligations under this Agreement
and the other Financing Agreements and further may assign, or sell participation
in, all or any part of the Loans, the Letter of Credit Accommodations or any
other interest herein to another financial institution or other person, in which
event, the assignee or participant shall have, to the extent of such assignment
or participation, the same rights and benefits as it would have if it were the
Lender hereunder, except as otherwise provided by the terms of such assignment
or participation.

12.5  Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.


12.6  Additional Interpretative Provision. (a) All financial computations
hereunder shall be computed unless otherwise specifically provided herein, in
accordance with GAAP as consistently applied and using the same method for
inventory valuation as used in the preparation of the financial statements of
Borrower most recently received by Lender prior to the date hereof.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.
 
74

--------------------------------------------------------------------------------


(c) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.
 
(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.
 
(e) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
 
(f) This Agreement and the other Financing Agreements are the results of
negotiations among and have been reviewed by counsel to Lender and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Lender merely
because of Lender’s involvement in their preparation.
 
(g) Whenever any action or inaction hereunder is based on or may be taken or
omitted in the discretion of Lender such discretion shall mean the sole and
absolute discretion of Lender.


12.7  Counterparts, Etc. This Agreement or any of the other Financing Agreements
may be executed in any number of counterparts, each of which shall be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile shall have the same force and effect
as the deliver of an original executed counterpart of this Agreement or any of
such other Financing Agreements. Any party delivering an executed counterpart of
any such agreement by telefacsimile shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of such agreement.
 
12.8  Consolidated Determinations. Notwithstanding any other provision of this
Agreement, the Adjusted Net Worth, Tangible Net Worth, EBITDA, Excess Cash Flow,
Net Income After Tax, Income Before Taxes and Working, Capital of Borrower and
any other determinations which under GAAP or otherwise would be made on a
consolidated basis, shall, if specified by Lender, be determined for Inyx, Inyx
Pharma and Inyx USA separately, Inyx, Inyx Pharma and Inyx USA on a consolidated
and consolidating basis or for Inyx and its Subsidiaries on a consolidated
basis, as Lender may elect.


12.9  Multiple Borrowers. References to Borrower wherever used in this
Agreement, shall mean each and all of Borrowers, if more than one and their
respective successors and assigns, individually and collectively, jointly and
severally, primarily and unconditionally. The liability of each Borrower
hereunder shall be absolute, primary and unconditional, joint and several.
 
75

--------------------------------------------------------------------------------


12.10  Examples Of Computations. Examples of computations for purposes of
Sections 2.3(d)(ii), 9.14, 9.15 and 9.17 hereof are shown in Schedule 12.10
hereto.


IN WITNESS WHEREOF, Lender and Borrower have caused these presents to be duly
executed as of the day and year first above written.



       
LENDER:
      Westernbank Puerto Rico  
   
   
  By:   /s/ Miguel Vazquez  

--------------------------------------------------------------------------------

Miguel Vazquez   Title: President
Business Credit Division    
Address: 268 Munoz Rivera Avenue
Suite 600 6th Floor
Westernbank World Plaza
Hato Rey, Puerto Rico 00918


       
BORROWER:
      Inyx, Inc.  
   
   
  By:   /s/ Jack Kachkar  

--------------------------------------------------------------------------------

Jack Kachkar   Title: Chairman of the Board And
Chief Executive Officer (SEAL)     Address: 825 Third Avenue, 40th Floor
New York, NY 10022 Attest:      
/s/  Rima Goldshmidt

--------------------------------------------------------------------------------

Rima Goldshmidt   Secretary  


76

--------------------------------------------------------------------------------





        Inyx USA, Ltd.  
   
   
  Date:  By:   /s/ Jack Kachkar  

--------------------------------------------------------------------------------

Jack Kachkar  
Title: Director
Address: San Jose Rd
Cotto Norte Industrial Park
Manati, PR 00674
    (SEAL)       Attest:        /s/ Rima Goldshmidt 

--------------------------------------------------------------------------------

Rima Goldshmidt   Assistant Secretary       CODE 7-INYX- Loan & Security Agr.  

 
77

--------------------------------------------------------------------------------

